Exhibit 10.2

CONFORMED COPY

--------------------------------------------------------------------------------

 

Published CUSIP Number:                       

364-DAY SENIOR BRIDGE LOAN AGREEMENT
(Healthcare Businesses)

dated as of

April 25, 2007

among

TYCO INTERNATIONAL GROUP S.A.,
Initial Borrower

TYCO INTERNATIONAL LTD.,
Initial Guarantor

COVIDIEN INTERNATIONAL FINANCE S.A.,
H Borrower

COVIDIEN LTD.,
H Guarantor

The Lenders Party Hereto

and

CITIBANK, N.A.
as Administrative Agent

CITIGROUP GLOBAL MARKETS INC. and UBS SECURITIES LLC
as Joint Bookrunners and Joint Lead Arrangers

CITIGROUP GLOBAL MARKETS INC.
BANC OF AMERICA SECURITIES LLC
as Global Coordinators

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

Definitions

 

1

 

Section 1.01

 

Defined Terms

 

1

 

Section 1.02

 

Classification of Loans and Borrowings

 

19

 

Section 1.03

 

Terms Generally

 

19

 

Section 1.04

 

Accounting Terms; GAAP

 

20

 

 

 

 

 

ARTICLE II

 

The Credits

 

20

 

Section 2.01

 

Commitments

 

20

 

Section 2.02

 

Loans and Borrowings

 

20

 

Section 2.03

 

Requests for Borrowings

 

21

 

Section 2.04

 

[Intentionally omitted]

 

22

 

Section 2.05

 

Funding of Borrowings

 

22

 

Section 2.06

 

Interest Elections

 

23

 

Section 2.07

 

Termination and Reduction of Commitments

 

24

 

Section 2.08

 

Repayment of Loans; Evidence of Debt

 

25

 

Section 2.09

 

Prepayment of Loans; Mandatory Reduction of Commitments

 

26

 

Section 2.10

 

Fees

 

27

 

Section 2.11

 

Interest

 

27

 

Section 2.12

 

Calculation of Interest and Fees

 

28

 

Section 2.13

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

28

 

 

 

 

 

ARTICLE III

 

Representations and Warranties

 

30

 

Section 3.01

 

Organization; Powers

 

30

 

Section 3.02

 

Authorization; Enforceability

 

30

 

Section 3.03

 

Governmental Approvals; No Conflicts

 

30

 

Section 3.04

 

Financial Condition; No Material Adverse Change

 

30

 

Section 3.05

 

Litigation and Environmental Matters

 

31

 

Section 3.06

 

Investment Company Status

 

32

 

Section 3.07

 

Taxes

 

32

 

Section 3.08

 

ERISA

 

32

 

Section 3.09

 

Disclosure

 

32

 

Section 3.10

 

Subsidiaries

 

32

 

Section 3.11

 

Margin Regulations

 

33

 

 

 

 

 

ARTICLE IV

 

Conditions

 

33

 

Section 4.01

 

Effective Date

 

33

 

Section 4.02

 

Each Borrowing

 

34

 

 

 

 

 

ARTICLE V

 

Covenants

 

35

 

Section 5.01

 

Financial Statements and Other Information

 

35

 

Section 5.02

 

Existence; Conduct of Business

 

37

 

Section 5.03

 

Maintenance of Properties; Insurance

 

37

 


--------------------------------------------------------------------------------


 

Section 5.04

 

Books and Records; Inspection Rights

 

37

 

Section 5.05

 

Compliance with Laws

 

38

 

Section 5.06

 

Use of Proceeds

 

38

 

Section 5.07

 

Liens

 

38

 

Section 5.08

 

Fundamental Changes

 

40

 

Section 5.09

 

Financial Covenant

 

41

 

Section 5.10

 

Limitation on Restrictions on Subsidiary Dividends and Other Distributions

 

41

 

Section 5.11

 

Transactions with Affiliates

 

43

 

Section 5.12

 

Subsidiary Guarantors

 

44

 

 

 

 

 

ARTICLE VI

 

Events of Default

 

45

 

 

 

 

 

ARTICLE VII

 

The Administrative Agent

 

48

 

 

 

 

 

ARTICLE VIII

 

Guarantee

 

50

 

Section 8.01

 

The Guarantee

 

50

 

Section 8.02

 

Guarantee Unconditional

 

51

 

Section 8.03

 

Discharge Only upon Payment in Full; Reimbursement in Certain Circumstances

 

51

 

Section 8.04

 

Waiver by the Guarantor

 

52

 

Section 8.05

 

Subrogation

 

52

 

Section 8.06

 

Stay of Acceleration

 

52

 

 

 

 

 

ARTICLE IX

 

Yield Protection, Illegality and Taxes

 

52

 

Section 9.01

 

Alternate Rate of Interest

 

52

 

Section 9.02

 

Illegality

 

53

 

Section 9.03

 

Increased Costs

 

53

 

Section 9.04

 

Break Funding Payments

 

54

 

Section 9.05

 

Taxes

 

54

 

Section 9.06

 

Matters Applicable to all Requests for Compensation

 

56

 

Section 9.07

 

Mitigation Obligations

 

56

 

 

 

 

 

ARTICLE X

 

Miscellaneous

 

56

 

Section 10.01

 

Notices

 

56

 

Section 10.02

 

Waivers; Amendments

 

58

 

Section 10.03

 

Expenses; Indemnity; Damage Waiver

 

59

 

Section 10.04

 

Successors and Assigns

 

60

 

Section 10.05

 

Survival

 

65

 

Section 10.06

 

Counterparts; Integration; Effectiveness

 

65

 

Section 10.07

 

Severability

 

65

 

Section 10.08

 

Right of Setoff

 

66

 

Section 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

 

66

 

Section 10.10

 

Waiver of Jury Trial

 

67

 

Section 10.11

 

Waiver of Immunities

 

67

 

Section 10.12

 

Judgment Currency

 

68

 

2


--------------------------------------------------------------------------------


 

Section 10.13

 

Headings

 

68

 

Section 10.14

 

Confidentiality

 

68

 

Section 10.15

 

Electronic Communications

 

69

 

Section 10.16

 

USA PATRIOT Act Notice

 

71

SCHEDULES:

Schedule A - Existing Indenture Debt
Schedule 1.01 - Pricing Grid
Schedule 2.01 - Commitments
Schedule 5.09 - Cross Guarantees
Schedule 10.01 - Administrative Agent’s Office; Lender Notice Addresses

EXHIBITS:

Exhibit A - Form of Note
Exhibit B - Form of Assignment and Assumption
Exhibit C-1 - Form of opinion of general counsel of Guarantor
Exhibit C-2 - Form of opinion of special Luxembourg counsel
Exhibit C-3 - Form of opinion of special Bermuda counsel
Exhibit C-4 - Form of opinion of special New York counsel
Exhibit D - Form of Borrower Assumption Agreement
Exhibit E - Form of Subsidiary Guaranty
Exhibit F - Form of Borrowing Request
Exhibit G - Form of Guarantor Assumption Agreement
Exhibit H-1 - Form of opinion of special Luxembourg counsel (Borrower Assumption
                                                                         
                Agreement)
Exhibit H-2 - Form of opinion of special New York counsel (Borrower Assumption
Agreement)
Exhibit I-1 - Form of opinion of special Bermuda counsel (Guarantor Assumption
Agreement)
Exhibit I-2 - Form of opinion of special New York counsel (Guarantor Assumption
Agreement)

3


--------------------------------------------------------------------------------


364-DAY SENIOR BRIDGE LOAN AGREEMENT (Healthcare Businesses) dated as of April
25, 2007 (the “Closing Date”), among TYCO INTERNATIONAL GROUP S.A., a Luxembourg
company (the “Initial Borrower”), TYCO INTERNATIONAL LTD., a Bermuda company
(the “Initial Guarantor”), COVIDIEN INTERNATIONAL FINANCE S.A., a Luxembourg
company (the “H Borrower”), COVIDIEN LTD., a Bermuda company (the
“H Guarantor”), the LENDERS party hereto, and CITIBANK, N.A., as Administrative
Agent.

The parties hereto agree as follows:


ARTICLE I


DEFINITIONS


SECTION 1.01         DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE MEANINGS SPECIFIED BELOW:

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bear interest at a rate per annum equal to
the Alternate Base Rate.

“Accumulated Other Comprehensive (Loss) Income” on any date means the amount of
“Accumulated Other Comprehensive (Loss) Income” of the Guarantor and its
Subsidiaries as of the end of the most recently completed fiscal quarter of the
Guarantor prior to such date of determination determined on a consolidated basis
in accordance with GAAP.

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent.

“Administrative Agent’s Office” means the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 10.01 with respect to the Administrative Agent or such other address,
facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Borrower and the Lenders.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, the term “control” (including the terms
“controlling” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

“Allocated Existing Credit Agreement Debt” means the portion of the Debt under
the Existing Tyco Credit Agreements to be allocated to the H Borrower in
connection with the Separation Transactions, and which may be repaid with the
proceeds of the Loans.


--------------------------------------------------------------------------------


“Allocated Existing Indenture Debt” means the portion of the Existing Indenture
Debt to be allocated to the H Borrower in connection with the Separation
Transactions, and which may be repaid with the proceeds of the Loans.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Base Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Base Rate
or the Federal Funds Effective Rate, respectively.

“Applicable Margin” means, with respect to any Eurodollar Loan, either (i) at
any time during which less than 50% of the aggregate Commitments are being
utilized, the rate per annum set forth on the Pricing Grid opposite the
reference to the applicable Index Debt Rating under the heading “Applicable
Margin” and under the sub-heading “Less than 50% of the Commitments Utilized”,
or (ii) at any time during which 50% or more of the then applicable aggregate
Commitments are being utilized, the rate per annum set forth on the Pricing Grid
opposite the reference to the applicable Index Debt Rating under the heading
“Applicable Margin” and under the sub-heading “50% or More of the Commitments
Utilized”; any change in the Applicable Margin resulting from an Index Debt
Rating Change or an aggregate Commitment utilization change shall be determined
in accordance with Schedule 1.01 and shall be effective on the date of such
Index Debt Rating Change or utilization change, as the case may be.

“Applicable Percentage” means, with respect to any Lender, the percentage
(rounded to the ninth decimal) of the total Commitments in effect at any given
time represented by such Lender’s Commitment.  If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the outstanding principal amounts of the Loans made by the respective Lenders.

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earliest of (a) the Maturity Date, (b) the date of the
consummation of the Healthcare Spin Distribution and (c) the date of any earlier
termination of the Commitments.

“Base Rate” means the rate of interest per annum publicly announced from time to
time by Citibank, N.A. as its base rate or prime rate in effect at its principal
office in New York City.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

2


--------------------------------------------------------------------------------


“Borrower” means, until the Borrower Transition Time, the Initial Borrower, and
from and after the Borrower Transition Time, the H Borrower.

“Borrower Assumption Agreement” means an assignment and assumption agreement
entered into between the Initial Borrower and the H Borrower substantially in
the form of Exhibit D.

“Borrower Assumption Opinions” means a written opinion (addressed to the
Administrative Agent and the Lenders and dated the date of the Borrower
Assumption Agreement) of (i) Allen & Overy, special Luxembourg counsel of the H
Borrower, substantially in the form attached as Exhibit H-1 and (ii) Gibson,
Dunn & Crutcher LLP, special New York counsel of the H Borrower, substantially
in the form attached as Exhibit H-2, in each case with such changes to such
forms as may be approved by the Administrative Agent.

“Borrower Transition Time” means the time of the consummation of the TIGSA
Separation (provided that the conditions set forth in Section 5.08(b) shall have
been satisfied).

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 9.03(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.07, and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The initial amount of each Lender’s

3


--------------------------------------------------------------------------------


Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable. 
The initial aggregate amount of the Lenders’ Commitments is $3,200,000,000.

“Communications” has the meaning assigned to such term in Section 10.15.

“Compensation Period” has the meaning assigned to such term in Section 2.05(b).

“Consolidated” refers to the consolidation of accounts of the Guarantor and its
consolidated Subsidiaries in accordance with GAAP.

“Consolidated EBITDA” means, for any fiscal period, Consolidated Net Income for
such period plus the following, to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Expense, (b) income tax
expense, (c) depreciation and amortization expense (d) any extraordinary
expenses or losses, (e) losses on sales of assets outside of the ordinary course
of business and losses from discontinued operations, (f) any losses on the
retirement of debt identified in the Consolidated statements of cash flows and
(g) any other nonrecurring or non-cash charges (including charges incurred with
respect to the Transactions), and minus, to the extent included in calculating
such Consolidated Net Income for such period, the sum of (a) any extraordinary
income or gains, (b) gains on the sales of assets outside of the ordinary course
of business and gains from discontinued operations, (c) any gains on the
retirement of debt identified in the Consolidated statements of cash flows and
(d) any other nonrecurring or non-cash income, all as determined on a
Consolidated basis; provided that in calculating Consolidated EBITDA the effect
of the Cross Guarantees shall be disregarded.  If during such period the
Guarantor or any Subsidiary shall have made an acquisition, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such acquisition occurred on the first day of such period.

“Consolidated Interest Expense” means, for any fiscal period (without
duplication), (a) the Consolidated interest expense of the Guarantor and its
Consolidated Subsidiaries for such period plus (b) if a Permitted Securitization
Transaction outstanding during such period is accounted for as a sale of
accounts receivable, chattel paper, general intangibles or the like under GAAP,
the additional consolidated interest expense that would have accrued during such
period had such Permitted Securitization Transaction been accounted for as a
borrowing during such period, determined on a Consolidated basis.

“Consolidated Net Income” means, for any fiscal period, the Consolidated net
income of the Guarantor for such period.  For purposes of calculating
Consolidated Net Income (and Consolidated EBITDA) for any period (or portion
thereof) ending on or prior to the Healthcare Spin Distribution, Consolidated
Net Income (and Consolidated EBITDA) shall be determined based on the combined
financial statements as described in Section 3.04(a)(ii) and Section
5.01(b)(ii).

“Consolidated Tangible Assets” means, at any time, the total assets less all
Intangible Assets appearing on the Consolidated balance sheet of the Guarantor
as of the end of the most recently concluded fiscal quarter of the Guarantor.

4


--------------------------------------------------------------------------------


“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Debt of the Guarantor determined on a Consolidated basis, as of such
date; provided that Guarantees shall be valued at the amount thereof, if any,
reflected on the consolidated balance sheet of the Guarantor; provided, further
that prior to the Healthcare Spin Distribution, Consolidated Total Debt shall
only include Debt that would be reflected on the combined balance sheet as
described in Section 3.04(a)(ii) and Section 5.01(b)(ii); provided that if a
Permitted Securitization Transaction is outstanding at such date and is
accounted for as a sale of accounts receivable, chattel paper, general
intangibles, or the like, under GAAP, Consolidated Total Debt determined as
aforesaid shall be adjusted to include the additional Debt, determined on a
consolidated basis as of such date, which would have been outstanding at such
date had such Permitted Securitization Transaction been accounted for as a
borrowing at such date; provided, further, that Consolidated Total Debt shall
not include Debt of a joint venture, partnership or similar entity which is
Guaranteed by the Guarantor or a Consolidated Subsidiary by virtue of the joint
venture, partnership or similar arrangement with respect to such entity or by
operation of applicable law (and not otherwise) except to the extent that the
aggregate outstanding principal amount of such excluded Debt at such date
exceeds $50,000,000; and provided, further, that Consolidated Total Debt shall
not include Cross Guarantees.

“Credit Agreement” means the Five-Year Senior Credit Agreement (Healthcare
Businesses) dated as of the date of this Agreement among the H Borrower, the
Initial Guarantor, the H Guarantor, the lenders party thereto, and Citibank,
N.A., as Administrative Agent.

“Credit Agreement (Electronics)” means the Five-Year Senior Credit Agreement
(Electronics Businesses) dated as of the date of this Agreement among the E
Borrower, the Initial Guarantor, the E Guarantor, the lenders party thereto, and
Bank of America, N.A., as Administrative Agent.

“Credit Agreement (Topaz)” means the Five-Year Senior Credit Agreement (Fire &
Safety and Engineered Products Businesses) dated as of the date of this
Agreement among the T Borrower, the Initial Guarantor, the lenders party
thereto, and Citibank, N.A., as Administrative Agent.

“Credit Exposure” means, with respect to any Lender at any time the outstanding
principal amount of such Lender’s Loans at such time.

“Cross Guarantees” means the Guarantees by the Guarantor or its Subsidiaries of
obligations of the T Borrower or the E Borrower or their respective subsidiaries
that are listed on Schedule 5.09, to the extent that the direct obligor with
respect to the obligations covered by such Guarantee guarantees or is otherwise
obligated to the payments of such guaranteed obligations for the benefit of the
Guarantor or such Subsidiary.

“Debt” of any Person means, at any date, without duplication, (a) the principal
of all obligations of such Person for borrowed money; (b) the principal of all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person in respect of the deferred
purchase price of property or services recorded on the books of such Person
(except for (i) trade and similar accounts payable and accrued expenses,

5


--------------------------------------------------------------------------------


(ii) employee compensation, deferred compensation and pension obligations, and
other obligations arising from employee benefit programs and agreements or other
similar employment arrangements, (iii) obligations in respect of customer
advances received and (iv) obligations in connection with earnout and holdback
agreements, in each case in the ordinary course of business); (d) any obligation
of such Person to reimburse the issuer of any letter of credit, performance
bond, performance guaranty or bank guaranty issued for the account of such
Person upon which, and only to the extent that, a drawing has been made (or such
reimbursement obligation is otherwise not contingent) and such non-contingent
obligation is not reimbursed within five Business Days; (e) the net capitalized
amount of all obligations of such person as lessee which are capitalized on the
books of such Person in accordance with GAAP; (f) all Debt of others secured by
any Lien on property of such Person, whether or not the Debt secured thereby has
been assumed, but only to the extent of the lesser of the face amount of the
obligation or the fair market value of the assets so subject to the Lien; and
(g) all Guarantees by such Person of Debt of others (except the Guarantor or any
Subsidiary); provided that the term “Debt” shall not include:

(A)          Intercompany Debt (except that, for the purposes of Sections 5.10
and 5.11, Debt shall include Intercompany Debt); or

(B)           obligations in respect of trade letters of credit or bank
guaranties supporting trade and similar accounts payable arising in the ordinary
course of business, or

(C)           Nonrecourse Debt.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Officer” means the chief executive officer, president, chief
financial officer or treasurer of Tyco Healthcare Group LP.

“dollars” or “$” refers to lawful money of the United States of America.

“E Borrower” means Tyco Electronics Group S.A., a Luxembourg company.

“E Guarantor” means Tyco Electronics Ltd., a Bermuda company.

“Effective Date” means the date on which the conditions specified in
Section 4.01, and the conditions specified in Section 4.02 with respect to the
initial Loans to be made under this Agreement, are satisfied or waived.

“Electronics Spin Distribution” has the meaning set forth in the definition of
“Separation Transactions”.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered

6


--------------------------------------------------------------------------------


into by any Governmental Authority, relating in any way to the environment,
health, safety or Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(3) of
ERISA.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan; (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Guarantor or any of its ERISA
Affiliates of any liability under Title IV of ERISA (other than payment of PBGC
premiums) with respect to the termination of any Plan; (e) the receipt by the
Guarantor or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to the PBGC’s intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; (g) the receipt by the
Guarantor or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Guarantor or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (h) the failure to timely make any
required contribution or premium payment in respect of any Plan or contribution
in respect of any Multiemployer Plan.

“Eurodollar Reserve Percentage” in respect of any Lender and for any day during
any Interest Period, the reserve percentage (expressed as a decimal) in effect
on such day and applicable to such Lender under Regulation D promulgated by the
Board of Governors of the Federal Reserve System for determining such Lender’s
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to “Eurocurrency liabilities”, as in effect
from time to time (“FRB Regulation D”).

7


--------------------------------------------------------------------------------


“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bear interest at a rate per annum
equal to the applicable LIBO Rate plus the Applicable Margin.

“Event of Default” has the meaning assigned to such term in Article VI.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income (other than Taxes withheld at the source) by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.04(e)), any United States withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 9.05(e)
(except to the extent such failure is attributable to a Change in Law, except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from either Obligor with respect to such withholding tax
pursuant to Section 9.05(a).

“Existing Indenture Covered Default” means any default or event of default under
any of the indentures or notes evidencing the Existing Indenture Debt (i) that
results solely from the Separation Transactions and (ii) for which borrowings
would be available (and at the time continue to be available) under this
Agreement or the Other Bridge Loan Agreements to pay in full (a) such Existing
Indenture Debt if such Existing Indenture Debt were accelerated as a result of
such default and (b) any other Existing Indenture Debt which could be
accelerated as a result of such default.

“Existing Indenture Debt” means the Debt of the Initial Borrower, the Initial
Guarantor and Subsidiaries of the Initial Borrower, which Debt is outstanding on
the date of this Agreement and is more particularly described on Schedule A,
which, among other things, sets forth the aggregate amount of each series or
tranche of such Debt.

“Existing Tyco Credit Agreements” means each of (i) the $1,500,000,000
Three-Year Credit Agreement dated as of December 22, 2003, as amended, among the
Initial Borrower, the T Guarantor, Bank of America, N.A., as paying agent, and
the other lenders party thereto, and (ii) the $1,000,000,000 Five-Year Credit
Agreement dated as of December 16, 2004, as amended, among the Initial Borrower,
the T Guarantor, Bank of America, N.A., as paying agent, and the other lenders
party thereto.

“Facility Fee” has the meaning assigned to such term in Section 2.10(a).

8


--------------------------------------------------------------------------------


“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letters” means each of (i) the letter dated December 20, 2006 between the
Initial Borrower (or, on and after assignment of such letter in connection with
the TIGSA Separation, the H Borrower) and the Administrative Agent and (ii) the
letter dated December 20, 2006 between the Initial Borrower (or, on and after
assignment of such letter in connection with the TIGSA Separation, the H
Borrower) and the Global Coordinators.

“Fitch” means Fitch Investor’s Service, Inc.

“Fitch Rating” means, at any time, the rating published by Fitch of the
Borrower’s Index Debt.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Form-10s” means (i) the Form 10 filed by the H Guarantor with the SEC on
January 18, 2007, as amended by the amendment thereto filed with the SEC on
April 20, 2007 and (ii) the Form 10 filed by the E Guarantor with the SEC on
January 18, 2007, as amended by the amendment thereto filed with the SEC on
April 20, 2007.

“Funded Debt” means any Debt described in clause (a) or (b) of the definition of
Debt (for the avoidance of doubt not including items carved out of the
definition of Debt pursuant to the proviso to such definition).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Global Coordinators” means Citigroup Global Markets Inc. and Banc of America
Securities LLC in their respective capacities as global coordinators.

“Governmental Authority” means the government of the United States of America or
any political subdivision thereof, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Granting Lender” has the meaning assigned to such term in Section 10.04(g).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt

9


--------------------------------------------------------------------------------


or other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt or other obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Debt or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Debt or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Debt or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guarantor” means, until the Guarantor Transition Time, the Initial Guarantor,
and from and after the Guarantor Transition Time, the H Guarantor.

“Guarantor Assumption Agreement” means an assignment and assumption agreement
entered into between the Initial Guarantor and the H Guarantor substantially in
the form of Exhibit G.

“Guarantor Assumption Opinions” means a written opinion (addressed to the
Administrative Agent and the Lenders and dated the date of the Guarantor
Assumption Agreement) of (i) Appleby Hunter Bailhache, special Bermudian counsel
of the H Guarantor, substantially in the form attached as Exhibit I-1 and (ii)
Gibson, Dunn & Crutcher LLP, special New York counsel of the H Guarantor,
substantially in the form attached as Exhibit I-2, in each case with such
changes to such forms as may be approved by the Administrative Agent.

“Guarantor Transition Time” means the time of the consummation of the Healthcare
Spin Distribution (provided that the conditions set forth in Section 5.08(c)
shall have been satisfied).

“H Borrower” has the meaning set forth in the preamble hereto.

“H Guarantor” has the meaning set forth in the preamble hereto.

“H SARL” means Tyco Group S.á r.l., a Luxembourg company.

“H Subsidiary” means, until the Borrower Transition Time, H SARL and any
Subsidiary that is a subsidiary of H SARL, and from and after the Borrower
Transition Time, any subsidiary of the H Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

“Healthcare Registration Statement” has the meaning set forth in Section
3.04(a).

 

10


--------------------------------------------------------------------------------


“Healthcare Spin Distribution” has the meaning set forth in the definition of
“Separation Transactions”.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person other than the
Guarantor or subject to any other credit enhancement.

“Index Debt Rating” means the S&P Rating, the Moody’s Rating and the Fitch
Rating.

“Index Debt Rating Change” means a change in the S&P Rating, the Moody’s Rating
or the Fitch Rating that results in a change from one Index Debt Rating category
to another on the Pricing Grid in accordance with the provisions of Schedule
1.01, each Index Debt Rating Change to be deemed to take effect on the date on
which the relevant change in rating is first publicly announced by S&P, Moody’s
or Fitch, as the case may be.

“Initial Borrower” has the meaning set forth in the preamble hereto.

“Initial Guarantor” has the meaning set forth in the preamble hereto.

“Intangible Assets” means, at any date, the amount (if any) stated under the
heading “Goodwill and Other Intangible assets, net” or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of the Guarantor prepared on a Consolidated basis as of such date.

“Intercompany Debt” means (i) indebtedness of the Guarantor owed to a Subsidiary
and (ii) indebtedness of a Subsidiary owed to the Guarantor or another
Subsidiary.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part; provided that, if an Interest Period for
a Eurodollar Borrowing is of more than three months’ duration, each day within
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period shall also be an Interest Payment Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is one,
two, three or six months thereafter, as the Borrower may elect, upon notice
received by the Administrative Agent not later than 11:00 a.m. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
or such other period as requested by the Borrower and agreed to by all the
Lenders in accordance with Section 2.03(b); provided, that

11


--------------------------------------------------------------------------------


(I)          IF ANY INTEREST PERIOD WOULD END ON A DAY OTHER THAN A BUSINESS
DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY
UNLESS SUCH NEXT SUCCEEDING BUSINESS DAY WOULD FALL IN THE NEXT CALENDAR MONTH,
IN WHICH CASE SUCH INTEREST PERIOD SHALL END ON THE NEXT PRECEDING BUSINESS DAY;

(II)         ANY INTEREST PERIOD OF ONE OR MORE WHOLE MONTHS THAT COMMENCES ON
THE LAST BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE LAST CALENDAR MONTH OF SUCH INTEREST
PERIOD) SHALL END ON THE LAST BUSINESS DAY OF THE LAST CALENDAR MONTH OF SUCH
INTEREST PERIOD; AND

(III)        THE BORROWER MAY NOT SELECT ANY INTEREST PERIOD THAT MAY END AFTER
THE MATURITY DATE.

FOR PURPOSES HEREOF, THE DATE OF A BORROWING INITIALLY SHALL BE THE DATE ON
WHICH SUCH BORROWING IS MADE AND THEREAFTER SHALL BE THE EFFECTIVE DATE OF THE
MOST RECENT CONVERSION OR CONTINUATION OF SUCH BORROWING.

“LENDERS” MEANS THE PERSONS LISTED ON SCHEDULE 2.01 AND ANY OTHER PERSON THAT
SHALL HAVE BECOME A PARTY HERETO PURSUANT TO AN ASSIGNMENT AND ASSUMPTION, OTHER
THAN ANY SUCH PERSON THAT CEASES TO BE A PARTY HERETO PURSUANT TO AN ASSIGNMENT
AND ASSUMPTION.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the British Bankers Association London Interbank Offered Rate (“BBA
LIBOR”), as it is published by Reuters or any successor to or substitute for
such service, providing rate quotations of BBA LIBOR, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $10,000,000 and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, including the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement.

“Loan Documents” means this Agreement, each Note (if any), the Borrower
Assumption Agreement, the Guarantor Assumption Agreement, the Fee Letters and
each Subsidiary Guaranty (if any).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

12


--------------------------------------------------------------------------------


“Material Adverse Effect” means a material adverse effect on (a) the
Consolidated financial condition, business or operations of the Guarantor and
its Subsidiaries taken as a whole, (b) the ability of the Obligors to perform
their obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.

“Material Debt” means Debt (other than Loans or other Debt under this Agreement)
of any one or more of the Guarantor and its Subsidiaries in an aggregate
principal amount exceeding $50,000,000.

“Maturity Date” means the earliest to occur of (i) April 23, 2008, (ii) the date
of any voluntary termination or reduction of commitments under (x) the Credit
Agreement or (y) any of the Other Credit Agreements, if (in the case of this
clause (y)) such date is prior to the Guarantor Transition Time (provided that
the Credit Agreement (Electronics) shall cease to be considered in this
clause (ii)(y) after the Electronics Spin Distribution), or (iii) the date of
any voluntary prepayment of any non-revolving Debt of the Guarantor or any
Subsidiary (other than the Existing Indenture Debt) in an aggregate outstanding
principal amount exceeding $100,000,000; provided that if such day is not a
Business Day, the Maturity Date shall be the next succeeding Business Day
(excluding any day on which banks are not open for dealings in dollar deposits
in the London interbank market); and provided further that any transaction
solely among the Guarantor and its Subsidiaries or solely among Subsidiaries
shall be disregarded for purposes of clause (iii) above.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its
business of rating debt securities.

“Moody’s Rating” means, at any time, the rating published by Moody’s of the
Borrower’s Index Debt.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, with respect to any Reduction Event, (a) the cash
proceeds received in respect thereof (including any cash received in respect of
any non-cash proceeds, but only when and as received), in each case net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid or
payable by the Guarantor and its Subsidiaries to third parties (other than
Affiliates) in connection with such Reduction Event, and (ii) the amount of all
taxes paid (or reasonably estimated to be payable) by the Guarantor and its
Subsidiaries that are directly attributable to such Reduction Event (as
determined reasonably and in good faith by the Guarantor); provided that with
respect to any Reduction Event under clause (b) of the definition of “Reduction
Event” occurring as a result of the incurrence of Funded Debt by the Initial
Guarantor prior to the consummation of the Healthcare Spin Distribution or the
Initial Borrower prior to the consummation of the TIGSA Separation, the “Net
Cash Proceeds” thereof shall be deemed to be an amount equal to the net amount
described above multiplied by a fraction, the numerator of which is the
aggregate Commitments hereunder (whether used or

13


--------------------------------------------------------------------------------


unused) and the denominator of which is the sum of the aggregate Commitments
hereunder (whether used or unused) and the aggregate “Commitments” under each of
the Other Bridge Loan Agreements (whether used or unused).

“Nonrecourse Debt” means, at any time, all Debt of Subsidiaries (and all other
Persons which are consolidated on the Guarantor’s financial statements in
accordance with GAAP (such Subsidiaries or other Persons a “Consolidated
Person”)) of the Guarantor outstanding at such time incurred on terms that
recourse may be had to such Consolidated Person only by enforcing the lender’s
default remedies with respect to specific assets which constitute collateral
security for such Debt and not by way of action against such Consolidated Person
(nor against the Guarantor or such other Consolidated Person of the Guarantor)
as a general obligor in respect of such Debt (subject to, for the avoidance of
doubt, customary exceptions contained in non-recourse financings to the
non-recourse nature of the obligations thereunder).

“Note” means a promissory note substantially in the form of Exhibit A made by
the Borrower in favor of a Lender evidencing Loans made by such Lender, to the
extent requested by such Lender pursuant to Section 2.08(e).

“Obligors” means the Borrower and the Guarantor.

“Other Bridge Loan Agreements” means (a) the 364-Day Senior Bridge Loan
Agreement (Electronics Businesses) dated as of the date of this Agreement among
the Initial Borrower, the E Borrower, the Initial Guarantor, the E Guarantor,
the lenders party thereto, and Bank of America, N.A., as Administrative Agent
and (b) the 364-Day Senior Bridge Loan Agreement (Fire & Safety and Engineered
Products Businesses) dated as of the date of this Agreement among the Initial
Borrower, the T Borrower, the Initial Guarantor, the lenders party thereto, and
Citibank, N.A., as Administrative Agent.

“Other Credit Agreements” means the Credit Agreement (Electronics) and the
Credit Agreement (Topaz).

“Other Taxes” means any and all present or future, stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (together with any
addition to tax, penalty, fine or interest thereon) arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

“Participant” has the meaning assigned to such term in Section 10.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquired Debt” means Debt of a Person that exists at the time such
Person becomes a Subsidiary or at the time the Guarantor or a Subsidiary
acquires all or substantially all of the assets of such Person if such Debt is
assumed by the Guarantor or such Subsidiary and was not created in contemplation
of any such event (“Acquired Debt”) and any Refinancing thereof;

14


--------------------------------------------------------------------------------


provided if such Acquired Debt is Refinanced, it shall constitute Permitted
Acquired Debt only if the Borrower is the obligor thereunder.

“Permitted Securitization Transaction” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Guarantor and/or any of its Subsidiaries, and
financing secured by the assets so sold, pursuant to which the Guarantor and its
Subsidiaries realize aggregate net proceeds of not more than $250,000,000,
including, without limitation, any revolving purchase(s) of such assets where
the maximum aggregate uncollected purchase price (exclusive of any deferred
purchase price) therefor does not exceed $250,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 10.15.

“Preferred Stock” means any preferred and/or redeemable capital stock of the
Guarantor or any Subsidiary, as the case may be, that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder, in whole or
in part, on or prior to the Maturity Date.

“Pricing Grid” means the Pricing Grid and the conventions for determining
pricing as set forth on Schedule 1.01.

“Reduction Event” means any of the following:

(a)           except as issued pursuant to the Separation Transactions, any
issuance by the Guarantor, the Borrower or any H Subsidiary on or after the date
of this Agreement of any equity securities (including equity-linked or hybrid
securities); or

(b)           any incurrence by the Guarantor, the Borrower or any H Subsidiary
on or after the date of this Agreement of any Funded Debt, including without
limitation pursuant to a public offering, private placement or a syndicated bank
financing, except

(A)          Debt incurred under this Agreement and the Other Bridge Loan
Agreements or assigned to the H Borrower pursuant to the Separation
Transactions;

(B)           so long as the proceeds of any of the following are not used to
Refinance or repay any portion of the Allocated Existing Indenture Debt, Debt
incurred under (x)

15


--------------------------------------------------------------------------------


the Credit Agreement at any time and (y) the Other Credit Agreements, if (in the
case of this clause (y)) such incurrence occurs before the Guarantor Transition
Time (provided that the Credit Agreement (Electronics) shall cease to be
considered in this clause (B)(y) after the Electronics Spin Distribution), or
Refinancings of any of the foregoing;

(C)           Debt incurred in the ordinary course of business under bilateral
lines of credit available to the Guarantor, the Borrower or any H Subsidiary on
the Effective Date, or Refinancings thereof, or otherwise incurred in the
ordinary course of business;

(D)          commercial paper issued in the ordinary course of business;

(E)           Debt, in the case of this clause (E) up to an aggregate principal
amount of $200,000,000, incurred to finance acquisitions by the H Guarantor, the
H Borrower or any H Subsidiary of all or substantially all the assets of a
Person, a division or line of business of a Person, or the capital stock,
partnership interests or limited liability company interests of a Person, or
Refinancings of any of the foregoing, so long as (x) such Refinancing does not
result in the amount of Debt described in this clause (E) exceeding an aggregate
principal amount of $200,000,000 (plus an additional amount to cover any accrued
interest on the Debt being Refinanced and any prepayment penalties or premiums
and customary fees and expenses incurred in connection with such Refinancing)
and (y) the Borrower is the obligor under such Refinanced Debt; and

(F)           Refinancings of other Debt outstanding on the Effective Date
(other than Refinancings of any portion of the Allocated Existing Indenture
Debt, including issuances of Funded Debt for which the proceeds are held for the
purpose of Refinancing Allocated Existing Indenture Debt).

“Refinancing” means, with respect to any financing, any instrument or agreement
amending, restating, supplementing, extending, renewing, refunding, refinancing,
replacing or otherwise modifying, in whole or in part, the documents governing
such financing (and “Refinance” shall have a correlative meaning).

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reportable Action” means any action, suit or proceeding or investigation before
any court, arbitrator or other governmental body against the Guarantor or any of
its Subsidiaries or any ERISA Event, in each case in which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have a Material Adverse Effect.

“Repurchase Documentation” means the offering circulars for the tender offers
and consent solicitations circulars commenced prior to the Effective Date for
the repurchase of

16


--------------------------------------------------------------------------------


Allocated Existing Indenture Debt and, to the extent not so repurchased, the
modification of the documentation evidencing Allocated Existing Indenture Debt.

“Required Lenders” means, at any time, Lenders (not including the Borrower or
any of its Affiliates) having aggregate Applicable Percentages in excess of 50%
at such time.

“Responsible Officer” means any of the following:  (i) the Chief Executive
Officer, President, Vice President and Chief Financial Officer, Treasurer or
Secretary of the Guarantor or (ii) the Chief Executive Officer, President, Vice
President and Chief Financial Officer, Treasurer or Secretary of the Borrower or
a Managing Director of the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor to its business of rating debt securities.

“S&P Rating” means, at any time, the rating published by S&P of the Borrower’s
Index Debt.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Separation Pro Formas” has the meaning assigned to such term in Section
3.04(a).

“Separation Transactions” means the series of transactions pursuant to which the
assets, liabilities and businesses owned, directly or indirectly, by the Initial
Guarantor and the Initial Borrower are being allocated among the T Guarantor and
its Subsidiaries (including the T Borrower), the E Guarantor and its
Subsidiaries (including the E Borrower) and the H Guarantor and its Subsidiaries
(including the H Borrower).  The steps of the Separation Transactions will
include, among others, (i) the contribution of the assets, liabilities and
businesses of the Initial Borrower to the H Borrower (in the case of the
healthcare businesses of the Initial Borrower and assets and liabilities
relating thereto), the E Borrower (in the case of the electronics businesses of
the Initial Borrower and assets and liabilities relating thereto) and the T
Borrower (in the case of the fire & security and engineered products businesses
of the Initial Borrower and assets and liabilities relating thereto) (such
transactions, the “TIGSA Separation”), and the liquidation of the Initial
Borrower and liquidating distribution in connection therewith of the shares of
the H Guarantor, the E Guarantor and the T Borrower to the Initial Guarantor;
and (ii) after the TIGSA Separation, the distributions by the Initial Guarantor
to its shareholders of the shares of (x) the H Guarantor (the “Healthcare Spin
Distribution”) and the E Guarantor (the “Electronics Spin Distribution”; and
together with the Healthcare Spin Distribution, the “Spin Distributions”), with
the Initial Guarantor to remain the direct parent of the T Borrower.

“Significant Subsidiary” means, at any date, any Subsidiary which, including its
subsidiaries, meets any of the following conditions:

(I)          THE PROPORTIONATE SHARE ATTRIBUTABLE TO SUCH SUBSIDIARY OF THE
TOTAL ASSETS OF THE GUARANTOR (AFTER INTERCOMPANY ELIMINATIONS) EXCEEDS 15% OF
THE TOTAL ASSETS OF THE

17


--------------------------------------------------------------------------------


GUARANTOR, DETERMINED ON A CONSOLIDATED BASIS AS OF THE END OF THE MOST RECENTLY
COMPLETED FISCAL YEAR; OR

(II)         THE GUARANTOR’S AND ITS SUBSIDIARIES’ EQUITY IN THE INCOME OF SUCH
SUBSIDIARY FROM CONTINUING OPERATIONS BEFORE INCOME TAXES, EXTRAORDINARY ITEMS
AND CUMULATIVE EFFECT OF A CHANGE IN ACCOUNTING PRINCIPLES EXCEEDS 15% OF
CONSOLIDATED INCOME OF THE GUARANTOR FROM CONTINUING OPERATIONS BEFORE INCOME
TAXES, ANY LOSS ON THE RETIREMENT OF DEBT, EXTRAORDINARY ITEMS, CUMULATIVE
EFFECT OF A CHANGE IN ACCOUNTING PRINCIPLES, AND BEFORE ANY IMPAIRMENT CHARGES,
DETERMINED FOR THE MOST RECENTLY COMPLETED FISCAL YEAR.

FOR THE AVOIDANCE OF DOUBT, THE BORROWER SHALL AT ALL TIMES BE DEEMED A
“SIGNIFICANT SUBSIDIARY”.

“SPC” has the meaning assigned to such term in Section 10.04(g).

“Special Repayment” means a redemption or other repayment of Allocated Existing
Indenture Debt other than pursuant to the closing of a tender offer.

“Spin Distributions” has the meaning set forth in the definition of “Separation
Transactions”.

“Spin-off Agreements” means (a) the Separation and Distribution Agreement to be
entered into among the T Guarantor, the H Guarantor and the E Guarantor and (b)
the Tax Sharing Agreement to be entered into among the T Guarantor, the H
Guarantor and the E Guarantor, of which final forms shall be publicly filed with
the SEC.

“Stock” means, with respect to any Person, any capital stock or equity
securities of or other ownership interests in such Person.

“Stock Equivalents” means, with respect to any Person, options, warrants, calls
or other rights entered into or issued by such Person to acquire any Stock of,
or securities convertible into or exchangeable for Stock of, such Person.

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.

“Subsidiary” means any subsidiary of the Guarantor.

“Subsidiary Guarantor” means each Subsidiary that has executed a Subsidiary
Guaranty pursuant to Section 5.12.

“Subsidiary Guaranty” means a guaranty entered into by a Subsidiary in
substantially the form of Exhibit E, with any such modifications to such form as
may be necessary or advisable

18


--------------------------------------------------------------------------------


and customary under the local law of the jurisdiction of organization of the
relevant Subsidiary, in the judgment of the Obligors.

“T Borrower” means Tyco International Finance S.A., a Luxembourg company.

“T Guarantor” means the Initial Guarantor.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed or asserted by any Governmental
Authority, together with any addition to tax, penalty, fine or interest thereon.

“TIGSA Separation” has the meaning set forth in the definition of “Separation
Transactions”.

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares and investments by foreign nationals mandated by
applicable law) are at the time beneficially owned, directly or indirectly, by
the Guarantor.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02         CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, LOANS OR BORROWINGS MAY BE
CLASSIFIED AND REFERRED TO BY TYPE (E.G., A “EURODOLLAR LOAN” OR AN “ABR
BORROWING”).


SECTION 1.03         TERMS GENERALLY.  WITH REFERENCE TO THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN OR IN SUCH OTHER LOAN
DOCUMENT:


THE DEFINITIONS OF TERMS HEREIN AND THEREIN SHALL APPLY EQUALLY TO THE SINGULAR
AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY REQUIRE, ANY
PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS. 
THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED
BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE
THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.  UNLESS THE CONTEXT REQUIRES
OTHERWISE (A) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR
OTHER DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS
OR MODIFICATIONS SET FORTH HEREIN), (B) ANY REFERENCE HEREIN TO

19


--------------------------------------------------------------------------------



ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS,
(C) THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT,
SHALL BE CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY
PARTICULAR PROVISION HEREOF, (D) ALL REFERENCES IN A LOAN DOCUMENT TO ARTICLES,
SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND
SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH
REFERENCES APPEAR AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


SECTION 1.04         ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE
CONSTRUED IN ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED
THAT, IF THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER
REQUESTS AN AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY
CHANGE OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON
THE OPERATION OF SUCH PROVISION, REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN
BEFORE OR AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN (I) THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL NEGOTIATE IN GOOD FAITH
TO AMEND SUCH PROVISION TO PRESERVE THE ORIGINAL INTENT THEREOF IN LIGHT OF SUCH
CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS) AND (II) SUCH
PROVISION SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED
IMMEDIATELY BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE
SHALL HAVE BEEN WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH.


ARTICLE II


THE CREDITS


SECTION 2.01         COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES TO MAKE LOANS TO THE BORROWER FROM TIME TO TIME
DURING THE AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT
RESULT IN (A) SUCH LENDER’S CREDIT EXPOSURE EXCEEDING SUCH LENDER’S COMMITMENT
OR (B) THE TOTAL CREDIT EXPOSURES EXCEEDING THE TOTAL COMMITMENTS.  THE
COMMITMENTS ARE NOT REVOLVING IN NATURE AND AMOUNTS REPAID OR PREPAID MAY NOT BE
REBORROWED.


SECTION 2.02         LOANS AND BORROWINGS.


(A)           EACH LOAN SHALL BE MADE AS PART OF A BORROWING CONSISTING OF LOANS
MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS. 
THE FAILURE OF ANY LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT
RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS HEREUNDER.


(B)           SUBJECT TO SECTION 9.03, EACH BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH.  EACH LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY
CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH
LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION
OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS

20


--------------------------------------------------------------------------------



AGREEMENT OR RESULT IN ANY OBLIGATIONS OF THE BORROWER TO PAY ADDITIONAL AMOUNTS
UNDER SECTION 9.03 OR 9.05.


(C)           AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR
BORROWING, AND AT THE TIME EACH ABR BORROWING IS MADE, SUCH BORROWING SHALL BE
IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS
THAN $10,000,000 (EXCEPT THAT ANY SUCH BORROWING MAY BE IN THE AGGREGATE AMOUNT
THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL COMMITMENTS). BORROWINGS
OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE
SHALL NOT BE MORE THAN A TOTAL OF 10 EURODOLLAR BORROWINGS OUTSTANDING AT THE
SAME TIME.


SECTION 2.03         REQUESTS FOR BORROWINGS.


(A)           TO REQUEST A BORROWING, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE, FACSIMILE OR ELECTRONIC MAIL
(I) IN THE CASE OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING (EXCEPT
AS PROVIDED IN SECTION 2.03(B)) OR (II) IN THE CASE OF AN ABR BORROWING, NOT
LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE DATE OF THE PROPOSED
BORROWING.  EACH BORROWING REQUEST SHALL BE IRREVOCABLE AND IF MADE
TELEPHONICALLY, SHALL BE CONFIRMED PROMPTLY, BY HAND DELIVERY, FACSIMILE OR
ELECTRONIC MAIL OF A WRITTEN BORROWING REQUEST IN THE FORM ATTACHED AS EXHIBIT
F, AND BE EXECUTED BY A MANAGING DIRECTOR OF THE BORROWER OR ANOTHER AUTHORIZED
BORROWING REPRESENTATIVE OF THE BORROWER, AS NOTIFIED BY THE BORROWER TO THE
ADMINISTRATIVE AGENT FROM TIME TO TIME.  NO MORE THAN A TOTAL OF FIVE BORROWING
REQUESTS MAY BE MADE BY THE BORROWER DURING THE AVAILABILITY PERIOD, WITH EACH
TELEPHONIC BORROWING REQUEST SPECIFYING THE INFORMATION CONTAINED IN CLAUSES
(I), (II), (IV) AND (V) BELOW AND WITH EACH WRITTEN BORROWING REQUEST SPECIFYING
THE INFORMATION CONTAINED IN CLAUSES (I) THROUGH (VI) BELOW, IN EACH CASE, IN
COMPLIANCE WITH SECTION 2.02:

(I)          THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

(II)         THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

(III)        A LIST OF THE ALLOCATED EXISTING INDENTURE DEBT AND/OR ALLOCATED
EXISTING CREDIT AGREEMENT DEBT BEING REPAID OR REDEEMED, OR WITH RESPECT TO
WHICH A CONSENT FEE IS BEING PAID, IN EACH CASE, WITH THE PROCEEDS OF SUCH
BORROWING (EITHER BY DIRECT DISBURSEMENT OR ADVANCE DEPOSIT WITH THE TRUSTEE,
PAYING AGENT OR FISCAL AGENT FOR SUCH DEBT), SETTING FORTH (X) A DESCRIPTION OF
EACH SERIES OR TRANCHE OF ALLOCATED EXISTING INDENTURE DEBT AND/OR ALLOCATED
EXISTING CREDIT AGREEMENT DEBT THEN BEING REPAID OR REDEEMED OR IRREVOCABLY
CALLED FOR REDEMPTION, OR WITH RESPECT TO WHICH A CONSENT FEE IS THEN BEING
PAID, (Y) A REASONABLY DETAILED DESCRIPTION OF THE AMOUNTS PAYABLE (INCLUDING
PREMIUMS, IF ANY, CONSENT FEES AND OTHER RELATED FEES, COSTS AND EXPENSES,
INCLUDING PROFESSIONAL FEES) IN CONNECTION WITH SUCH SERIES OR TRANCHE OF SUCH
ALLOCATED EXISTING INDENTURE DEBT AND/OR ALLOCATED EXISTING CREDIT AGREEMENT
DEBT AND (Z) THE PERSON TO WHICH EACH SUCH PAYMENT SHALL BE MADE;

21


--------------------------------------------------------------------------------


(IV)       WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING;

(V)        IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD TO
BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD”; AND

(VI)       THE LOCATION AND NUMBER OF THE ACCOUNT OR ACCOUNTS TO WHICH FUNDS ARE
TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.04 AND/OR
SECTION 2.05.


IF NO ELECTION AS TO THE TYPE OF BORROWING IS SPECIFIED, THEN THE REQUESTED
BORROWING SHALL BE AN ABR BORROWING.  IF NO INTEREST PERIOD IS SPECIFIED WITH
RESPECT TO ANY REQUESTED EURODOLLAR BORROWING, THEN THE BORROWER SHALL BE DEEMED
TO HAVE SELECTED AN INTEREST PERIOD OF ONE MONTH’S DURATION.  PROMPTLY FOLLOWING
RECEIPT OF A  BORROWING REQUEST IN ACCORDANCE WITH THIS SECTION, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF THE
AMOUNT OF SUCH LENDER’S LOAN TO BE MADE AS PART OF THE REQUESTED BORROWING.


(B)           THE BORROWER MAY REQUEST A EURODOLLAR BORROWING HAVING AN INTEREST
PERIOD OTHER THAN ONE, TWO, THREE OR SIX MONTHS IN DURATION AS PROVIDED IN THE
DEFINITION OF “INTEREST PERIOD” BY NOTIFYING THE ADMINISTRATIVE AGENT NOT LATER
THAN 11:00 A.M., NEW YORK CITY TIME, FOUR BUSINESS DAYS PRIOR TO THE REQUESTED
DATE OF SUCH BORROWING HAVING SUCH INTEREST PERIOD, WHEREUPON THE ADMINISTRATIVE
AGENT SHALL GIVE PROMPT NOTICE TO THE LENDERS OF SUCH REQUEST AND DETERMINE
WHETHER THE REQUESTED INTEREST PERIOD IS ACCEPTABLE TO ALL OF THEM; AND NOT
LATER THAN 8:00 A.M., NEW YORK CITY TIME, ON THE BUSINESS DAY AFTER RECEIVING
SUCH REQUEST FROM THE BORROWER, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER WHETHER OR NOT THE REQUESTED INTEREST PERIOD HAS BEEN AGREED TO BY ALL
THE LENDERS.  IF SUCH REQUESTED INTEREST PERIOD IS SO APPROVED BY ALL OF THE
LENDERS, THE BORROWER MAY THEREAFTER FROM TIME TO TIME ELECT TO MAKE BORROWING
REQUESTS UNDER SECTION 2.03(A) AND INTEREST ELECTION REQUESTS UNDER
SECTION 2.06(C) DESIGNATING SUCH INTEREST PERIOD, UNTIL THE ADMINISTRATIVE AGENT
NOTIFIES THE BORROWER THAT THE REQUIRED LENDERS HAVE ELECTED TO REVOKE SUCH
APPROVAL.


SECTION 2.04         [INTENTIONALLY OMITTED]


SECTION 2.05         FUNDING OF BORROWINGS.


(A)           EACH LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT HEREUNDER ON THE
PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY 1:00
P.M., NEW YORK CITY TIME, TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST
RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO THE LENDERS.  UPON
SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF
SUCH BORROWING IS THE INITIAL BORROWING, SECTION 4.01), THE ADMINISTRATIVE AGENT
WILL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS AS
RECEIVED BY THE ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE AMOUNTS SO
RECEIVED, IN LIKE FUNDS, TO AN ACCOUNT OF THE BORROWER MAINTAINED WITH THE
ADMINISTRATIVE AGENT IN NEW YORK CITY OR (II) WIRE TRANSFER OF SUCH FUNDS, IN
EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO THE ADMINISTRATIVE AGENT
IN THE APPLICABLE BORROWING REQUEST.

22


--------------------------------------------------------------------------------



(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH
BORROWING, OR BY 12:00 P.M. NEW YORK CITY TIME ON THE PROPOSED DATE OF SUCH
BORROWING, IN THE CASE OF ABR BORROWINGS, THE ADMINISTRATIVE AGENT MAY ASSUME
THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
PARAGRAPH (A) OF THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT
SUCH LENDER DID NOT MAKE AVAILABLE SUCH LENDER’S SHARE OF SUCH BORROWING, THEN
SUCH LENDER SHALL FORTHWITH ON DEMAND PAY TO THE ADMINISTRATIVE AGENT THE AMOUNT
THEREOF IN IMMEDIATELY AVAILABLE FUNDS, TOGETHER WITH INTEREST THEREON FOR THE
PERIOD  FROM THE DATE SUCH AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT
TO THE BORROWER TO THE DATE SUCH AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT
(THE “COMPENSATION PERIOD”) AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS
EFFECTIVE RATE FROM TIME TO TIME IN EFFECT PLUS THE ADMINISTRATIVE AGENT’S
STANDARD PROCESSING FEE FOR INTERBANK COMPENSATION.  IF SUCH LENDER PAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH
LENDER’S LOAN INCLUDED IN THE APPLICABLE BORROWING.  IF SUCH LENDER DOES NOT PAY
SUCH AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THE
ADMINISTRATIVE AGENT MAY MAKE A DEMAND THEREFOR UPON THE BORROWER, AND THE
BORROWER SHALL PAY SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, TOGETHER WITH THE
INTEREST THEREON FOR THE COMPENSATION PERIOD AT A RATE PER ANNUM EQUAL TO THE
RATE OF INTEREST APPLICABLE TO THE APPLICABLE BORROWING.  NOTHING HEREIN SHALL
BE DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENT OR
TO PREJUDICE ANY RIGHTS WHICH THE ADMINISTRATIVE AGENT OR THE BORROWER MAY HAVE
AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.


SECTION 2.06         INTEREST ELECTIONS.


(A)           EACH BORROWING INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE
APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A EURODOLLAR BORROWING, SHALL
HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH BORROWING REQUEST. 
THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE
OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A EURODOLLAR BORROWING, MAY
ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION.  THE BORROWER
MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE
LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING
EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE, FACSIMILE OR
ELECTRONIC MAIL BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER
SECTION 2.03 IF THE BORROWER WERE REQUESTING A BORROWING OF THE TYPE RESULTING
FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND, IF MADE TELEPHONICALLY,
SHALL BE CONFIRMED PROMPTLY IN A SIGNED NOTICE BY HAND DELIVERY, FACSIMILE OR
ELECTRONIC MAIL TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION
REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT.

23


--------------------------------------------------------------------------------


(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

(I)          THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND,
IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND
(IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

(II)         THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

(III)        WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING; AND

(IV)       IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”,
SUBJECT TO SECTION 2.03(B).

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(D)           PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


(E)           IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION
REQUEST WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE INTEREST
PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED
HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO
AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT UNDER CLAUSE (A) OR (B) OF ARTICLE VI HAS OCCURRED AND IS CONTINUING AND
THE ADMINISTRATIVE AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES
THE BORROWER, THEN, SO LONG AS SUCH EVENT OF DEFAULT IS CONTINUING (I) NO
OUTSTANDING BORROWING MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING
AND (II) UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.


SECTION 2.07         TERMINATION AND REDUCTION OF COMMITMENTS.


(A)           THE UNUSED COMMITMENTS SHALL AUTOMATICALLY TERMINATE AT THE END OF
THE AVAILABILITY PERIOD.


(B)           THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME
REDUCE, THE COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS
THAN $10,000,000 AND (II) THE BORROWER SHALL NOT

24


--------------------------------------------------------------------------------



TERMINATE OR REDUCE THE COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT
PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 2.09, THE TOTAL CREDIT
EXPOSURES WOULD EXCEED THE TOTAL COMMITMENTS.


(C)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION
TO TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT
LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF, PROVIDED
THAT A NOTICE OF TERMINATION OF THE COMMITMENTS DELIVERED BY THE BORROWER MAY
STATE THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT
FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE
TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  ANY
TERMINATION OR REDUCTION OF THE COMMITMENTS SHALL BE PERMANENT.  EACH REDUCTION
OF THE COMMITMENTS SHALL BE MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE COMMITMENTS.


SECTION 2.08         REPAYMENT OF LOANS; EVIDENCE OF DEBT.


(A)           THE BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH LOAN ON THE MATURITY DATE.


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH
LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
HEREUNDER.


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL
RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER
HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH
(B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY
LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR
THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY
THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.


(E)           ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A
NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER A NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH
LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS).  THEREAFTER, THE LOANS
EVIDENCED BY SUCH NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 10.04) BE REPRESENTED BY ONE OR MORE NOTES

25


--------------------------------------------------------------------------------



PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH NOTE IS A
REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


SECTION 2.09         PREPAYMENT OF LOANS; MANDATORY REDUCTION OF COMMITMENTS.


(A)           THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO
TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART SUBJECT TO PRIOR NOTICE IN
ACCORDANCE WITH PARAGRAPH (B) OF THIS SECTION; PROVIDED THAT EACH SUCH
PREPAYMENT SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND
NOT LESS THAN $10,000,000.


(B)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE  AGENT BY TELEPHONE
(CONFIRMED IN A SIGNED NOTICE SENT BY FACSIMILE OR ELECTRONIC MAIL) OF ANY
PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A EURODOLLAR BORROWING,
NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE
DATE OF PREPAYMENT, OR (II) IN THE CASE OF PREPAYMENT OF AN ABR BORROWING, NOT
LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH
NOTICE SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH
BORROWING OR PORTION THEREOF TO BE PREPAID PROVIDED THAT, IF A NOTICE OF
OPTIONAL PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF
TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.07(C), THEN SUCH
NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN
ACCORDANCE WITH SECTION 2.07(C).  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE
RELATING TO A BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF
THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN
AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE
SAME TYPE AS PROVIDED IN SECTION 2.02(C).  EACH PREPAYMENT OF A BORROWING SHALL
BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS
SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.11
AND BREAK FUNDING PAYMENTS TO THE EXTENT REQUIRED BY SECTION 9.04.


(C)           IN THE EVENT THAT AT ANY TIME, OR FROM TIME TO TIME, ON OR AFTER
THE DATE OF THIS AGREEMENT, THE GUARANTOR, THE BORROWER OR ANY H SUBSIDIARY
SHALL RECEIVE ANY NET CASH PROCEEDS OF ANY REDUCTION EVENT, THEN SUCH NET CASH
PROCEEDS SHALL BE AUTOMATICALLY APPLIED FIRST TO REDUCE THE UNUSED COMMITMENTS
(BUT NOT BELOW ZERO) BY AN AMOUNT EQUAL TO THE LARGEST MULTIPLE OF $1,000,000
WHICH DOES NOT EXCEED THE AMOUNT OF SUCH NET CASH PROCEEDS.  THE REDUCTIONS IN
THE COMMITMENTS REQUIRED BY THIS SUBSECTION (C) SHALL BE EFFECTIVE ON THE DATE
OF RECEIPT BY THE GUARANTOR, THE BORROWER OR ANY H SUBSIDIARY OF SUCH NET CASH
PROCEEDS.


(D)           IN THE EVENT THAT AT ANY TIME, OR FROM TIME TO TIME, ON OR AFTER
THE EFFECTIVE DATE, THE GUARANTOR, THE BORROWER OR ANY H SUBSIDIARY SHALL
RECEIVE ANY NET CASH PROCEEDS OF ANY REDUCTION EVENT (OTHER THAN A REDUCTION
EVENT WHICH CONSTITUTES A REFINANCING OF EXISTING INDENTURE DEBT), AFTER
APPLICATION OF SUCH NET CASH PROCEEDS PURSUANT TO SUBSECTION (C) OF THIS SECTION
2.09, THE LOANS SHALL BE PREPAID IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
LARGEST MULTIPLE OF $1,000,000 WHICH DOES NOT EXCEED THE AMOUNT OF SUCH NET CASH
PROCEEDS, LESS THE AMOUNT OF ANY REDUCTION IN THE COMMITMENTS PURSUANT TO
SUBSECTION (C) OF THIS SECTION 2.09 ON ACCOUNT OF SUCH RECEIPT.  EACH SUCH
PREPAYMENT SHALL BE MADE TOGETHER WITH ACCRUED INTEREST ON THE AMOUNT PREPAID
AND SHALL BE MADE NOT LATER THAN THE THIRD BUSINESS DAY FOLLOWING THE DATE OF
SUCH RECEIPT.

26


--------------------------------------------------------------------------------


(e)           The Guarantor or the Borrower shall notify the Administrative
Agent not later than the date of receipt by the Guarantor, the Borrower or any H
Subsidiary of the Net Cash Proceeds of a Reduction Event, specifying the date
and amount thereof.  The Administrative Agent shall promptly notify each Lender
of the contents of each such notice received by it.


SECTION 2.10         FEES.


(A)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER A FACILITY FEE, WHICH SHALL ACCRUE ON THE DAILY AMOUNT OF
THE THEN APPLICABLE COMMITMENT OF SUCH LENDER (WHETHER USED OR UNUSED) DURING
THE PERIOD FROM AND INCLUDING THE DATE THAT IS 90 DAYS FOLLOWING THE CLOSING
DATE TO BUT EXCLUDING THE MATURITY DATE, AT THE RATE PER ANNUM SET FORTH ON THE
PRICING GRID OPPOSITE THE REFERENCE TO THE APPLICABLE INDEX DEBT RATING UNDER
THE HEADING “APPLICABLE FACILITY FEE RATE” (THE “FACILITY FEE”); PROVIDED THAT,
IF SUCH LENDER CONTINUES TO HAVE ANY CREDIT EXPOSURE AFTER THE MATURITY DATE,
THEN SUCH FACILITY FEE SHALL CONTINUE TO ACCRUE ON THE DAILY AMOUNT OF SUCH
LENDER’S CREDIT EXPOSURE FROM AND INCLUDING THE MATURITY DATE TO BUT EXCLUDING
THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY CREDIT EXPOSURE.  FACILITY FEES
ACCRUED THROUGH AND INCLUDING THE LAST BUSINESS DAY OF MARCH, JUNE, SEPTEMBER
AND DECEMBER OF EACH YEAR SHALL BE PAYABLE ON EACH SUCH LAST DAY, COMMENCING ON
THE FIRST SUCH DATE TO OCCUR AFTER THE DATE THAT IS 90 DAYS FOLLOWING THE
CLOSING DATE; PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE MATURITY DATE
AND ANY SUCH FEES ACCRUING AFTER THE MATURITY DATE SHALL BE PAYABLE ON DEMAND.


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT AND THE
GLOBAL COORDINATORS, FOR THEIR OWN ACCOUNTS, THE FEES PAYABLE IN THE AMOUNTS AND
AT THE TIMES AGREED IN THE FEE LETTERS.  SUCH FEES SHALL BE FULLY EARNED WHEN
PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


(C)           ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IN
THE CASE OF FACILITY FEES, TO THE LENDERS.  FEES PAID SHALL NOT BE REFUNDABLE
UNDER ANY CIRCUMSTANCES.


SECTION 2.11         INTEREST.


(A)           THE LOANS COMPRISING EACH ABR BORROWING SHALL BEAR INTEREST AT THE
ALTERNATE BASE RATE.


(B)           THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR
INTEREST  AT THE LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING
PLUS THE APPLICABLE MARGIN.


(C)           NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON
ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER UNDER ANY LOAN
DOCUMENT IS NOT PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR
OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE
JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF
ANY LOAN, 2% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE
PRECEDING PARAGRAPHS OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2%
PLUS THE RATE APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS
SECTION.

27


--------------------------------------------------------------------------------



(D)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN AND UPON TERMINATION OF THE COMMITMENTS;
PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS
SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR
PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR LOAN PRIOR TO THE END
OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR
PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND
(III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF
THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


SECTION 2.12         CALCULATION OF INTEREST AND FEES.


(A)           ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE
AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE BASE RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN
EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE OR
LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(B)           ALL FEES HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).


SECTION 2.13         PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF
SET-OFFS.


(A)           THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT
HEREUNDER (WHETHER OF PRINCIPAL, INTEREST OR FEES, OR OF AMOUNTS PAYABLE UNDER
SECTION 9.03, 9.04 OR 9.05, OR OTHERWISE) PRIOR TO 2:00 P.M., NEW YORK CITY
TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET OFF OR
COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE
DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE
NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON;
PROVIDED THAT NO AMOUNT SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT
SUCCEEDING BUSINESS DAY IF THE BORROWER PROVIDES THE ADMINISTRATIVE AGENT WITH
WRITTEN CONFIRMATION OF A FEDERAL RESERVE BANK REFERENCE NUMBER NO LATER THAN
4:00 P.M. ON THE DATE WHEN DUE.  ALL SUCH PAYMENTS SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE, EXCEPT THAT PAYMENTS
PURSUANT TO SECTIONS 9.03, 9.04, 9.05 AND 10.03 SHALL BE MADE DIRECTLY TO THE
PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH
PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE
RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE
DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING
INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION. 
ALL PAYMENTS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE MADE IN
DOLLARS IN NEW YORK, NEW YORK.


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, INTEREST AND
FEES THEN DUE HEREUNDER,

28


--------------------------------------------------------------------------------



SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN
DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS
PAYMENT OF PRINCIPAL THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED
THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL THEN DUE TO SUCH PARTIES.


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS LOANS OR OTHER OBLIGATIONS HEREUNDER RESULTING IN SUCH
LENDER RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS
AND ACCRUED INTEREST THEREON OR SUCH OTHER OBLIGATIONS GREATER THAN ITS PRO RATA
SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND (B)
PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND SUCH OTHER
OBLIGATIONS OF THE OTHER LENDERS, OR MAKE SUCH OTHER ADJUSTMENTS THAT SHALL BE
EQUITABLE SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND OTHER AMOUNTS OWING THEM;
PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY
PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY
SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY). 
THE BORROWER AND THE GUARANTOR EACH CONSENT TO THE FOREGOING AND EACH AGREE, TO
THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER
ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE
AGAINST THE BORROWER AND THE GUARANTOR RIGHTS OF SETOFF AND COUNTERCLAIM WITH
RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR
OF THE BORROWER OR THE GUARANTOR IN THE AMOUNT OF SUCH PARTICIPATION.


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS HEREUNDER THAT THE BORROWER WILL NOT MAKE
SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE
SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE LENDERS THE AMOUNT DUE.  IN SUCH EVENT, IF THE
BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS SEVERALLY
AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.05(B) OR 2.13(D), THEN THE ADMINISTRATIVE AGENT MAY,
IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY
AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.

29


--------------------------------------------------------------------------------


ARTICLE III


REPRESENTATIONS AND WARRANTIES

Each Obligor represents and warrants to the Administrative Agent and the Lenders
that:


SECTION 3.01         ORGANIZATION; POWERS.  EACH OBLIGOR IS A COMPANY DULY
ORGANIZED OR FORMED AND VALIDLY EXISTING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION OR FORMATION.  EACH OBLIGOR HAS ALL CORPORATE POWERS AND ALL
GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS REQUIRED TO CARRY
ON ITS BUSINESS AS NOW CONDUCTED, EXCEPT TO THE EXTENT THAT FAILURE TO HAVE ANY
SUCH POWER OR GOVERNMENTAL LICENSE, AUTHORIZATION, CONSENT OR APPROVAL COULD
NOT, BASED UPON THE FACTS AND CIRCUMSTANCES IN EXISTENCE AT THE TIME THIS
REPRESENTATION AND WARRANTY IS MADE OR DEEMED MADE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


SECTION 3.02         AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS ARE WITHIN
SUCH OBLIGOR’S CORPORATE POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE AND, IF REQUIRED, STOCKHOLDER ACTION.  THIS AGREEMENT AND EACH OTHER
LOAN DOCUMENT TO WHICH SUCH OBLIGOR IS A PARTY HAS BEEN DULY EXECUTED AND
DELIVERED BY SUCH OBLIGOR AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
OF SUCH OBLIGOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


SECTION 3.03         GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS (A)
DO NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY
OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS HAVE BEEN OBTAINED
OR MADE AND ARE IN FULL FORCE AND EFFECT, (B) WILL NOT VIOLATE, CONTRAVENE, OR
CONSTITUTE A DEFAULT UNDER ANY PROVISION OF (I) ANY APPLICABLE LAW OR
REGULATION, (II) THE CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF SUCH
OBLIGOR, (III) ANY ORDER, JUDGMENT, DECREE OR INJUNCTION OF ANY GOVERNMENTAL
AUTHORITY, (IV) ANY AGREEMENT OR INSTRUMENT EVIDENCING OR GOVERNING DEBT OF SUCH
OBLIGOR, EXCEPT FOR ANY CONTRAVENTION OR DEFAULT UNDER ANY SUCH AGREEMENT OR
INSTRUMENT EVIDENCING OR GOVERNING SUCH DEBT IN AN AGGREGATE PRINCIPAL AMOUNT,
INDIVIDUALLY OR IN THE AGGREGATE FOR ALL SUCH AGREEMENTS OR INSTRUMENTS IN
RESPECT OF WHICH THERE IS A CONTRAVENTION OR DEFAULT, NOT IN EXCESS OF
$25,000,000 OR (V) ANY OTHER MATERIAL AGREEMENT OR INSTRUMENT BINDING UPON SUCH
OBLIGOR OR ITS ASSETS.


SECTION 3.04         FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.


(A)           THE GUARANTOR HAS HERETOFORE FURNISHED TO THE ADMINISTRATIVE AGENT
(I) ITS CONSOLIDATED BALANCE SHEET AND STATEMENTS OF INCOME, SHAREHOLDERS’
EQUITY AND CASH FLOWS AS OF AND FOR THE FISCAL YEAR ENDED SEPTEMBER 29, 2006,
REPORTED ON BY DELOITTE & TOUCHE LLP, INDEPENDENT PUBLIC ACCOUNTANTS, (II) THE
COMBINED BALANCE SHEET AND STATEMENTS OF INCOME OF CERTAIN HEALTHCARE RELATED
SUBSIDIARIES AND BUSINESSES OF THE GUARANTOR, AS DESCRIBED IN THE HEALTHCARE
REGISTRATION STATEMENT, AS OF AND FOR THE FISCAL YEAR ENDED SEPTEMBER 29, 2006,
REPORTED ON BY DELOITTE & TOUCHE LLP, INDEPENDENT PUBLIC ACCOUNTANTS AND (III)
ITS PRO FORMA COMBINED BALANCE SHEET AND STATEMENTS OF INCOME AS OF SUCH DATE OR
FOR SUCH PERIOD, ADJUSTED TO

30


--------------------------------------------------------------------------------



GIVE PRO FORMA EFFECT TO THE CONSUMMATION OF THE SEPARATION TRANSACTIONS,
CERTIFIED BY ITS CHIEF FINANCIAL OFFICER (THE “SEPARATION PRO FORMA”).  SUCH
FINANCIAL STATEMENTS, (A) PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE
CONSOLIDATED FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE
GUARANTOR, IN THE CASE OF THE STATEMENTS REFERRED TO IN CLAUSE (I) ABOVE, AND
THE COMBINED FINANCIAL POSITION AND RESULTS OF OPERATIONS OF SUCH SUBSIDIARIES
AND BUSINESSES, IN THE CASE OF THE STATEMENTS REFERRED TO IN CLAUSE (II) ABOVE,
IN EACH CASE AS OF SUCH DATE AND FOR SUCH PERIOD IN ACCORDANCE WITH GAAP AND (B)
IN THE CASE OF THE SEPARATION PRO FORMAS, HAVE BEEN PREPARED IN GOOD FAITH BY
THE GUARANTOR, BASED ON ASSUMPTIONS USED TO PREPARE THE PRO FORMA FINANCIAL
INFORMATION CONTAINED IN THE S-1 REGISTRATION STATEMENT FILED BY THE H BORROWER
AND THE H GUARANTOR WITH THE SEC ON JANUARY 18, 2007, AS AMENDED BY THE
AMENDMENT THERETO FILED WITH THE SEC ON APRIL 20, 2007 (THE “HEALTHCARE
REGISTRATION STATEMENT”) (WHICH ASSUMPTIONS ARE BELIEVED BY THE GUARANTOR ON THE
CLOSING DATE TO BE REASONABLE UNDER THE CIRCUMSTANCES AND WERE BASED UPON
CURRENTLY AVAILABLE INFORMATION AS OF THE DATE OF FILING), AND REFLECT ON A PRO
FORMA BASIS THE ESTIMATED CONSOLIDATED FINANCIAL POSITION AND RESULTS OF
OPERATIONS OF THE GUARANTOR AND ITS SUBSIDIARIES AS OF SUCH DATE, ASSUMING THE
SPIN DISTRIBUTIONS HAD ACTUALLY OCCURRED (X) AT SEPTEMBER 29, 2006, IN THE CASE
OF SUCH BALANCE SHEET, OR (Y) ON OCTOBER 1, 2005, IN THE CASE OF SUCH STATEMENTS
OF INCOME, AND GIVING PRO FORMA EFFECT TO THE OTHER EVENTS AND ADJUSTMENTS
REFERRED TO WITH RESPECT TO SUCH FINANCIAL STATEMENTS IN THE HEALTHCARE
REGISTRATION STATEMENT.


(B)           SINCE SEPTEMBER 29, 2006, EXCEPT FOR THE SEPARATION TRANSACTIONS,
THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN (I) THE CONSOLIDATED FINANCIAL
CONDITION, BUSINESS OR OPERATIONS OF THE GUARANTOR AND ITS SUBSIDIARIES, TAKEN
AS A WHOLE OR (II) THE HEALTHCARE BUSINESS OR OPERATIONS OF THE INITIAL
GUARANTOR AND ITS SUBSIDIARIES, TAKEN AS A WHOLE; PROVIDED THAT, FOR PURPOSES OF
THIS SECTION 3.04(B), A “MATERIAL ADVERSE CHANGE” SHALL NOT INCLUDE ANY CHANGE
TO THE EXTENT RESULTING SOLELY FROM ANY EXISTING INDENTURE COVERED DEFAULT.


SECTION 3.05         LITIGATION AND ENVIRONMENTAL MATTERS.


(A)           THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS OR PROCEEDINGS BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE
KNOWLEDGE OF THE OBLIGORS, THREATENED AGAINST OR AFFECTING THE GUARANTOR OR ANY
OF ITS SUBSIDIARIES (I) AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN
ADVERSE DETERMINATION WHICH COULD, BASED UPON THE FACTS AND CIRCUMSTANCES IN
EXISTENCE AT THE TIME THIS REPRESENTATION AND WARRANTY IS MADE OR DEEMED MADE,
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, OTHER THAN THE
MATTERS DESCRIBED IN THE GUARANTOR’S FILINGS OF FORMS 10K, 10Q OR 8K OR IN THE
FORM-10S, IN EACH CASE ON OR BEFORE THE DATE HEREOF (THE “EXISTING LITIGATION”),
AND OTHER THAN SHAREHOLDERS’ DERIVATIVE LITIGATION OR SHAREHOLDERS’ CLASS
ACTIONS BASED ON THE SAME FACTS AND CIRCUMSTANCES AS THE EXISTING LITIGATION, OR
(II) THAT COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS.


(B)           EXCEPT WITH RESPECT TO ANY MATTERS THAT COULD NOT, BASED UPON THE
FACTS AND CIRCUMSTANCES IN EXISTENCE AT THE TIME THIS REPRESENTATION AND
WARRANTY IS MADE OR DEEMED MADE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT AND EXCEPT FOR THE MATTERS DESCRIBED IN THE GUARANTOR’S FILINGS
OF FORMS 10K, 10Q OR 8K OR IN THE FORM-10S, IN EACH CASE ON OR BEFORE THE DATE
HEREOF, NEITHER THE GUARANTOR NOR ANY OF ITS SUBSIDIARIES (I) HAS FAILED TO

31


--------------------------------------------------------------------------------



COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY
PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW OR
(II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY.


SECTION 3.06         INVESTMENT COMPANY STATUS.  NEITHER OBLIGOR IS AN
“INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE
INVESTMENT COMPANY ACT OF 1940.


SECTION 3.07         TAXES.  EACH OF THE GUARANTOR AND ITS SIGNIFICANT
SUBSIDIARIES HAS TIMELY FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS
REQUIRED TO HAVE BEEN FILED AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED
TO HAVE BEEN PAID BY IT, EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS AND FOR WHICH THE GUARANTOR OR SUCH SIGNIFICANT
SUBSIDIARY, AS APPLICABLE, HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES OR (B)
TO THE EXTENT THAT THE FAILURE TO DO SO COULD NOT, BASED UPON THE FACTS AND
CIRCUMSTANCES IN EXISTENCE AT THE TIME THIS REPRESENTATION AND WARRANTY IS MADE
OR DEEMED MADE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 3.08         ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR
WHICH LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD, BASED UPON THE FACTS AND
CIRCUMSTANCES IN EXISTENCE AT THE TIME THIS REPRESENTATION AND WARRANTY IS MADE
OR DEEMED MADE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. 
THE PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED
PLANS (BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL
ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT
FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED THE FAIR MARKET VALUE OF
THE ASSETS OF ALL SUCH UNDERFUNDED PLANS BY AN AMOUNT WHICH COULD BASED UPON THE
FACTS AND CIRCUMSTANCES EXISTING AT THE TIME THIS REPRESENTATION AND WARRANTY IS
MADE OR DEEMED MADE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


SECTION 3.09         DISCLOSURE.  ALL INFORMATION HERETOFORE FURNISHED BY OR ON
BEHALF OF THE OBLIGORS TO THE ADMINISTRATIVE AGENT OR THE LENDERS IN CONNECTION
WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, WHEN TAKEN AS A WHOLE, DOES NOT
CONTAIN ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT WITH
RESPECT TO PROJECTIONS AND OTHER FORWARD-LOOKING INFORMATION, THE OBLIGORS
REPRESENT AND WARRANT ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH
BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME MADE, IT BEING
UNDERSTOOD THAT PROJECTIONS AND FORWARD-LOOKING INFORMATION ARE SUBJECT TO
SIGNIFICANT UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH ARE BEYOND THE
CONTROL OF THE OBLIGORS AND THAT NO ASSURANCE CAN BE GIVEN THAT SUCH PROJECTIONS
WILL BE REALIZED.


SECTION 3.10         SUBSIDIARIES.  EACH OF THE GUARANTOR’S SUBSIDIARIES IS DULY
ORGANIZED OR FORMED, VALIDLY EXISTING AND (TO THE EXTENT SUCH CONCEPT IS
APPLICABLE TO IT) IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION OR FORMATION, EXCEPT WHERE THE FAILURE TO BE SO ORGANIZED, EXISTING
OR IN GOOD STANDING COULD NOT, BASED UPON THE FACTS AND CIRCUMSTANCES EXISTING
AT THE TIME THIS REPRESENTATION AND WARRANTY IS MADE OR DEEMED MADE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH SUCH SUBSIDIARY HAS ALL
LEGAL

32


--------------------------------------------------------------------------------



POWERS AND ALL GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS
REQUIRED TO CARRY ON ITS BUSINESS AS NOW CONDUCTED, EXCEPT TO THE EXTENT THAT
FAILURE TO HAVE ANY SUCH POWER OR GOVERNMENTAL LICENSE, AUTHORIZATION, CONSENT
OR APPROVAL COULD NOT, BASED UPON THE FACTS AND CIRCUMSTANCES IN EXISTENCE AT
THE TIME THIS REPRESENTATION AND WARRANTY IS MADE OR DEEMED MADE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 3.11         MARGIN REGULATIONS.  NEITHER OBLIGOR IS ENGAGED PRINCIPALLY
OR AS ONE OF ITS IMPORTANT ACTIVITIES IN THE BUSINESS OF BUYING OR CARRYING
MARGIN STOCK WITHIN THE MEANING OF REGULATION U OF THE BOARD.


ARTICLE IV


CONDITIONS


SECTION 4.01         EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE
LOANS HEREUNDER SHALL NOT BECOME EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 10.02):


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED ON
OR BEFORE THE DATE OF THIS AGREEMENT FROM EACH PARTY HERETO EITHER (I) A
COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN
EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE FACSIMILE
TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS
SIGNED A COUNTERPART OF THIS AGREEMENT.


(B)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED A
NOTE EXECUTED BY THE INITIAL BORROWER IN FAVOR OF EACH LENDER THAT REQUESTED A
NOTE PRIOR TO THE CLOSING DATE IN ACCORDANCE WITH SECTION 2.08(E).


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
DATE OF THIS AGREEMENT) OF (I) THE GENERAL COUNSEL OF THE GUARANTOR IN
SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT C-1, (II) ALLEN & OVERY, SPECIAL
LUXEMBOURG COUNSEL OF THE BORROWER IN SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT
C-2, (III) APPLEBY HUNTER BAILHACHE, SPECIAL BERMUDIAN COUNSEL OF THE GUARANTOR,
IN SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT C-3 AND (IV) GIBSON, DUNN &
CRUTCHER LLP, SPECIAL NEW YORK COUNSEL OF THE OBLIGORS IN SUBSTANTIALLY THE FORM
ATTACHED AS EXHIBIT C-4.


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ON OR BEFORE THE DATE
OF THIS AGREEMENT CERTIFIED COPIES OF THE CHARTER, BY-LAWS AND OTHER
CONSTITUTIVE DOCUMENTS OF EACH OBLIGOR AND THE H GUARANTOR AND OF RESOLUTIONS OF
THE BOARD OF DIRECTORS OF EACH OBLIGOR AND THE H GUARANTOR AUTHORIZING THE
TRANSACTIONS, TOGETHER WITH INCUMBENCY CERTIFICATES DATED THE DATE OF THIS
AGREEMENT EVIDENCING THE IDENTITY, AUTHORITY AND CAPACITY OF EACH PERSON
AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
ANY OTHER DOCUMENTS TO BE DELIVERED BY SUCH OBLIGOR AND THE H GUARANTOR PURSUANT
HERETO, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND ITS COUNSEL.

33


--------------------------------------------------------------------------------



(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE DATE OF THIS AGREEMENT AND SIGNED BY A RESPONSIBLE OFFICER, CONFIRMING THAT
(I) THE REPRESENTATIONS AND WARRANTIES OF EACH OBLIGOR SET FORTH IN ARTICLE III
OF THIS AGREEMENT ARE TRUE AND CORRECT AND (II) NO DEFAULT HAS OCCURRED AND IS
CONTINUING.


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT OF THE CONSENT OF CT CORPORATION SYSTEM IN NEW YORK, NEW YORK
TO THE APPOINTMENT AND DESIGNATION PROVIDED BY SECTION 10.09(D).


(G)           THE BORROWER SHALL HAVE PAID ALL FEES REQUIRED TO BE PAID BY IT
PURSUANT TO THE FEE LETTERS AND, UNLESS WAIVED BY THE ADMINISTRATIVE AGENT AND
THE GLOBAL COORDINATORS, THE BORROWER SHALL HAVE PAID ALL LEGAL FEES AND
EXPENSES OF THE ADMINISTRATIVE AGENT AND THE GLOBAL COORDINATORS REQUIRED TO BE
PAID PURSUANT TO THE TERMS OF THIS AGREEMENT AND TO THE EXTENT INVOICED AND
RECEIVED BY THE BORROWER PRIOR TO THE CLOSING DATE.

The Administrative Agent shall (i) notify the Borrower and the Lenders of the
satisfaction of the conditions described in clauses (a) through (g) above on the
Closing Date and (ii) notify the Borrower and the Lenders of the Effective
Date.  Each such notice shall be conclusive and binding.


SECTION 4.02         EACH BORROWING.  THE OBLIGATION OF EACH LENDER TO MAKE A
LOAN ON THE OCCASION OF ANY BORROWING IS SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS:


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS SET FORTH IN
ARTICLE III OF THIS AGREEMENT (OTHER THAN SECTION 3.04, SECTION 3.05(A)(I) OR
(B), OR SECTION 3.09) OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE CONTAINED IN ANY
CERTIFICATE OR NOTICE DELIVERED AT ANY TIME BY ANY OBLIGOR UNDER OR IN
CONNECTION HEREWITH OR THEREWITH, SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING, BEFORE AND AFTER GIVING EFFECT
TO SUCH BORROWING, OR IF ANY SUCH REPRESENTATION OR WARRANTY WAS MADE AS OF A
SPECIFIC DATE, SUCH REPRESENTATION AND WARRANTY WAS TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF SUCH DATE.


(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


(C)           THE BORROWER SHALL HAVE DELIVERED A BORROWING REQUEST IN
ACCORDANCE WITH SECTION 2.03.


(D)           WITH RESPECT TO ANY ALLOCATED EXISTING INDENTURE DEBT TO BE REPAID
OR REDEEMED WITH THE PROCEEDS OF SUCH BORROWING (OTHER THAN PURSUANT TO A
SPECIAL REPAYMENT), THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE
REASONABLY SATISFACTORY TO IT THAT THE CONDITIONS TO THE TENDER OFFERS COMMENCED
FOR THE REPURCHASE OR REDEMPTION OF SUCH ALLOCATED EXISTING INDENTURE DEBT SHALL
HAVE BEEN SATISFIED PURSUANT TO THE TERMS OF THE REPURCHASE DOCUMENTATION, IN
SUCH FORM AS PROVIDED TO THE ADMINISTRATIVE AGENT ON OR BEFORE THE DATE OF THIS
AGREEMENT (AND WITH SUCH SUBSEQUENT AMENDMENTS, MODIFICATIONS OR WAIVERS AS MAY
BE APPROVED BY THE ADMINISTRATIVE AGENT (SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD OR DELAYED)), AND THAT ALL AMOUNTS PAYABLE TO THE HOLDERS OF SUCH
ALLOCATED EXISTING INDENTURE DEBT

34


--------------------------------------------------------------------------------



PURSUANT TO THE TERMS OF THE REPURCHASE DOCUMENTATION HAVE BEEN PAID IN FULL OR
ARE BEING PAID IN FULL IN CASH THROUGH A DIRECT DISBURSEMENT OF THE PROCEEDS OF
SUCH BORROWING.


(E)           WITH RESPECT TO ANY BORROWING THE PROCEEDS OF WHICH ARE BEING
UTILIZED TO MAKE A SPECIAL REPAYMENT, THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT THAT THE ALLOCATED EXISTING
INDENTURE DEBT WHICH IS BEING REDEEMED OR OTHERWISE REPAID FROM SUCH SPECIAL
REPAYMENT IS (X) DUE AND PAYABLE, (Y) PERMITTED TO BE PREPAID OR (Z) BEING
IRREVOCABLY CALLED FOR REDEMPTION IN CONNECTION WITH SUCH BORROWING, AND IS
BEING PAID IN CASH (I) THROUGH A DIRECT DISBURSEMENT OF THE PROCEEDS OF SUCH
BORROWING OR (II) WITH MONEY IRREVOCABLY DEPOSITED WITH THE TRUSTEE, PAYING
AGENT OR FISCAL AGENT FOR SUCH EXISTING INDENTURE DEBT (THROUGH A DIRECT
DISBURSEMENT OF THE PROCEEDS OF SUCH BORROWING) FOR PAYMENT OF SUCH EXISTING
INDENTURE DEBT UPON EXPIRATION OF THE RELEVANT NOTICE PERIOD FOR SUCH
REDEMPTION.

Each Borrowing Request shall be deemed to constitute a representation and
warranty by the Obligors on the date of such Borrowing Request and the date of
the Borrowing requested thereunder as to the matters specified in paragraphs (a)
and (b) of this Section.


ARTICLE V


COVENANTS

From and after the Effective Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
under the Loan Documents shall have been paid in full, the Guarantor (and the
Borrower, where applicable) covenants and agrees with the Lenders that:


SECTION 5.01         FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE GUARANTOR
WILL FURNISH TO THE ADMINISTRATIVE AGENT (WHICH, EXCEPT AS OTHERWISE PROVIDED
BELOW WITH RESPECT TO SUBSECTIONS (A), (B) OR (E), THE ADMINISTRATIVE AGENT
SHALL PROMPTLY FURNISH TO EACH LENDER):


(A)           WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
GUARANTOR, ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH
FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS FISCAL YEAR, ALL REPORTED ON BY DELOITTE & TOUCHE LLP OR OTHER
INDEPENDENT PUBLIC ACCOUNTANTS OF INTERNATIONALLY RECOGNIZED STANDING IN A
MANNER COMPLYING WITH THE APPLICABLE RULES AND REGULATIONS PROMULGATED BY THE
SEC;


(B)           (I) WITHIN 60 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF THE GUARANTOR, ITS CONSOLIDATED BALANCE SHEET
AND RELATED STATEMENTS OF OPERATIONS AND CASH FLOWS FOR SUCH FISCAL QUARTER AND
THE RELATED STATEMENTS OF OPERATIONS AND CASH FLOWS FOR THE THEN ELAPSED PORTION
OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES
FOR THE CORRESPONDING PERIOD OR PERIODS OF THE PREVIOUS FISCAL YEAR, ALL
CERTIFIED AS TO GAAP (SUBJECT TO THE ABSENCE OF FOOTNOTES, AUDIT AND NORMAL
YEAR-END ADJUSTMENTS) ON BEHALF OF THE GUARANTOR BY THE CHIEF FINANCIAL OFFICER
OR THE CHIEF ACCOUNTING

35


--------------------------------------------------------------------------------



OFFICER OF THE GUARANTOR OR A DESIGNATED OFFICER; (II) AS AND WHEN FILED WITH
THE SEC, FOR ANY OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE
GUARANTOR WHICH FISCAL YEAR ENDS ON OR PRIOR TO THE DATE OF THE HEALTHCARE SPIN
DISTRIBUTION, THE COMBINED BALANCE SHEET AND RELATED STATEMENTS OF INCOME OF
CERTAIN HEALTHCARE RELATED SUBSIDIARIES AND BUSINESSES OF THE GUARANTOR FOR SUCH
FISCAL QUARTER, CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE HEALTHCARE
BUSINESSES OF THE GUARANTOR; AND (III) AS AND WHEN FILED WITH THE SEC, FOR ANY
OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE GUARANTOR DURING
WHICH QUARTER THE HEALTHCARE SPIN DISTRIBUTION OCCURS, THE STATEMENT OF INCOME
OF THE GUARANTOR FOR SUCH FISCAL QUARTER, CERTIFIED AS TO GAAP (SUBJECT TO THE
ABSENCE OF FOOTNOTES, AUDIT AND NORMAL YEAR-END ADJUSTMENTS) ON BEHALF OF THE
GUARANTOR BY THE CHIEF FINANCIAL OFFICER OR THE CHIEF ACCOUNTING OFFICER OF THE
GUARANTOR OR A DESIGNATED OFFICER;


(C)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (B) ABOVE, A CERTIFICATE ON BEHALF OF THE GUARANTOR SIGNED BY THE
CHIEF FINANCIAL OFFICER OR THE CHIEF ACCOUNTING OFFICER OF THE GUARANTOR OR A
DESIGNATED OFFICER (I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A
DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR
PROPOSED TO BE TAKEN WITH RESPECT THERETO, AND (II) SETTING FORTH REASONABLY
DETAILED CALCULATIONS DEMONSTRATING WHETHER THE GUARANTOR WAS IN COMPLIANCE WITH
SECTION 5.09;


(D)           WITHIN FIVE BUSINESS DAYS AFTER ANY RESPONSIBLE OFFICER OBTAINS
KNOWLEDGE OF ANY DEFAULT, IF SUCH DEFAULT IS THEN CONTINUING, A CERTIFICATE ON
BEHALF OF THE GUARANTOR SIGNED BY A RESPONSIBLE OFFICER OF THE GUARANTOR OR A
DESIGNATED OFFICER SETTING FORTH, IN REASONABLE DETAIL, THE NATURE THEREOF AND
THE ACTION WHICH THE GUARANTOR IS TAKING OR PROPOSES TO TAKE WITH RESPECT
THERETO;


(E)           PROMPTLY UPON THE FILING THEREOF, COPIES OF ALL FINAL REGISTRATION
STATEMENTS (OTHER THAN THE EXHIBITS THERETO AND ANY REGISTRATION STATEMENTS ON
FORM S-8 OR ITS EQUIVALENT), FINAL REPORTS ON FORMS 10-K, 10-Q AND 8-K (OR THEIR
EQUIVALENTS) AND PROXY STATEMENTS WHICH THE GUARANTOR OR THE BORROWER SHALL HAVE
FILED WITH THE SEC;


(F)            PROMPTLY UPON ANY RESPONSIBLE OFFICER OBTAINING KNOWLEDGE OF THE
COMMENCEMENT OF ANY REPORTABLE ACTION, A CERTIFICATE ON BEHALF OF THE GUARANTOR
SPECIFYING THE NATURE OF SUCH REPORTABLE ACTION AND WHAT ACTION THE GUARANTOR IS
TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO; AND


(G)           FROM TIME TO TIME, UPON REASONABLE NOTICE, SUCH OTHER INFORMATION
REGARDING THE FINANCIAL POSITION OR BUSINESS OF THE GUARANTOR AND ITS
SUBSIDIARIES, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS ANY LENDER
THROUGH THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO SUBSECTIONS (A), (B) OR (E)
ABOVE MAY BE DELIVERED ELECTRONICALLY AND IF SO DELIVERED, SHALL BE DEEMED TO
HAVE BEEN DELIVERED ON THE DATE (I) ON WHICH THE GUARANTOR POSTS SUCH DOCUMENTS,
OR PROVIDES A LINK THERETO ON THE GUARANTOR’S WEBSITE ON THE INTERNET AT
WWW.TYCO.COM (OR SUCH OTHER WEBSITE AS THE GUARANTOR MAY DESIGNATE IN THE
GUARANTOR ASSUMPTION AGREEMENT OR IN A WRITING DELIVERED TO THE ADMINISTRATIVE
AGENT), OR AT SEC.GOV/EDAUX/SEARCHES.HTM; OR (II) ON WHICH SUCH DOCUMENTS ARE
POSTED ON THE GUARANTOR’S

36


--------------------------------------------------------------------------------



BEHALF, OR DELIVERED TO THE ADMINISTRATIVE AGENT BY THE GUARANTOR IN ACCORDANCE
WITH SECTION 10.15.


SECTION 5.02         EXISTENCE; CONDUCT OF BUSINESS.  THE GUARANTOR WILL:


(A)           NOT ENGAGE IN ANY MATERIAL BUSINESS OTHER THAN THE HOLDING OF
STOCK AND OTHER INVESTMENTS IN ITS SUBSIDIARIES AND ACTIVITIES REASONABLY
RELATED THERETO; AND


(B)           CAUSE THE H BORROWER AND SUBSIDIARIES OF THE H BORROWER TO NOT
ENGAGE IN ANY BUSINESS OTHER THAN BUSINESSES OF THE SAME GENERAL TYPE AS
CONDUCTED BY THE SUBSIDIARIES OF THE INITIAL BORROWER ENGAGED IN THE INITIAL
BORROWER’S HEALTHCARE BUSINESSES IMMEDIATELY PRIOR TO THE TIGSA SEPARATION, OR
WHICH ARE RELATED THERETO OR EXTENSIONS THEREOF, AND OTHER THAN BUSINESSES WHICH
ARE NOT IN THE AGGREGATE MATERIAL TO THE GUARANTOR AND ITS SUBSIDIARIES TAKEN AS
A WHOLE.


(C)           PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT, AND WILL CAUSE
EACH SIGNIFICANT SUBSIDIARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT
(I) THEIR RESPECTIVE LEGAL EXISTENCE AND (II) THEIR RESPECTIVE RIGHTS,
PRIVILEGES AND FRANCHISES NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT OF
BUSINESS, UNLESS IN THE CASE OF EITHER THE FAILURE OF THE GUARANTOR TO COMPLY
WITH SUBCLAUSE (C)(II) OF THIS SECTION 5.02 OR THE FAILURE OF A SIGNIFICANT
SUBSIDIARY TO COMPLY WITH CLAUSE (C) OF THIS SECTION 5.02, SUCH FAILURE COULD
NOT, BASED UPON THE FACTS AND CIRCUMSTANCES EXISTING AT THE TIME, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

provided that nothing in this Section 5.02 shall prohibit the Separation
Transactions or any transaction permitted by Section 5.08.


SECTION 5.03         MAINTENANCE OF PROPERTIES; INSURANCE.  THE GUARANTOR WILL,
AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (A) KEEP AND MAINTAIN ALL PROPERTY
MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED, AND (B) MAINTAIN, WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES, INSURANCE IN SUCH AMOUNTS AND AGAINST SUCH RISKS
AS ARE CUSTOMARILY MAINTAINED BY AND COMMERCIALLY AVAILABLE TO COMPANIES ENGAGED
IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS,
EXCEPT IN THE CASE OF EACH OF CLAUSE (A) AND (B) TO THE EXTENT THAT THE FAILURE
TO DO SO COULD NOT, BASED UPON THE FACTS AND CIRCUMSTANCES EXISTING AT THE TIME,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.04         BOOKS AND RECORDS; INSPECTION RIGHTS.  THE GUARANTOR WILL
KEEP, AND WILL CAUSE EACH CONSOLIDATED SUBSIDIARY TO KEEP, PROPER BOOKS OF
RECORD AND ACCOUNT IN WHICH TRUE AND CORRECT ENTRIES SHALL BE MADE OF ITS
BUSINESS TRANSACTIONS AND ACTIVITIES SO THAT FINANCIAL STATEMENTS OF THE
GUARANTOR THAT FAIRLY PRESENT ITS BUSINESS TRANSACTIONS AND ACTIVITIES CAN BE
PROPERLY PREPARED IN ACCORDANCE WITH GAAP.  THE GUARANTOR WILL, AND WILL CAUSE
EACH SIGNIFICANT SUBSIDIARY TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY THE
ADMINISTRATIVE AGENT OR BY ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, UPON
REASONABLE PRIOR NOTICE, AT ALL REASONABLE TIMES AND AS AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW AND REGULATION, AND AT THE ADMINISTRATIVE AGENT’S OR
SUCH LENDER’S EXPENSE, TO VISIT AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE
EXTRACTS FROM ITS BOOKS AND RECORDS, AND TO DISCUSS ITS AFFAIRS, FINANCES,
ACCOUNTS AND

37


--------------------------------------------------------------------------------



CONDITION WITH ITS OFFICERS, EMPLOYEES (IN THE PRESENCE OF ITS OFFICERS) AND
INDEPENDENT ACCOUNTANTS (IN THE PRESENCE OF ITS OFFICERS); PROVIDED THAT
(I) SUCH DESIGNATED REPRESENTATIVES SHALL BE REASONABLY ACCEPTABLE TO THE
BORROWER, SHALL AGREE TO ANY REASONABLE CONFIDENTIALITY OBLIGATIONS PROPOSED BY
THE BORROWER, AND SHALL FOLLOW THE GUIDELINES AND PROCEDURES GENERALLY IMPOSED
UPON LIKE VISITORS TO BORROWER’S FACILITIES AND (II) UNLESS A DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, SUCH VISITS AND INSPECTIONS SHALL OCCUR NOT MORE
THAN ONCE IN ANY FISCAL YEAR.


SECTION 5.05         COMPLIANCE WITH LAWS.  THE GUARANTOR WILL, AND WILL CAUSE
EACH SIGNIFICANT SUBSIDIARY TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND
ORDERS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY, EXCEPT
WHERE THE FAILURE TO DO SO COULD NOT, BASED UPON THE FACTS AND CIRCUMSTANCES
EXISTING AT THE TIME, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


SECTION 5.06         USE OF PROCEEDS.  NO PART OF THE PROCEEDS OF ANY LOAN WILL
BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS A
VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD, INCLUDING REGULATIONS T, U AND
X.  THE PROCEEDS OF THE LOANS MADE UNDER THIS AGREEMENT MAY BE USED TO REPAY THE
AMOUNTS OUTSTANDING UNDER THE ALLOCATED EXISTING CREDIT AGREEMENT DEBT AND/OR
USED TO REPAY PRINCIPAL AND ACCRUED INTEREST, PREMIUM (IF ANY), CONSENT FEES
AND/OR OTHER RELATED FEES, COSTS AND EXPENSES (INCLUDING PROFESSIONAL FEES)
PAYABLE ON OR WITH RESPECT TO ALLOCATED EXISTING INDENTURE DEBT, WHICH AMOUNTS
(OTHER THAN AMOUNTS RELATING TO SPECIAL REPAYMENTS AND CONSENT FEES BEING PAID
IN LIEU OF REPAYMENT OF ALLOCATED EXISTING INDENTURE DEBT) ARE PAYABLE UPON THE
CLOSING OF THE TENDER OFFERS COMMENCED FOR THE REPURCHASE OF ALLOCATED EXISTING
INDENTURE DEBT.


SECTION 5.07         LIENS.  THE GUARANTOR WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY
OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, EXCEPT:


(A)           ANY LIEN EXISTING ON ANY ASSET ON THE CLOSING DATE;


(B)           ANY LIEN ON ANY ASSET SECURING THE PAYMENT OF ALL OR PART OF THE
PURCHASE PRICE OF SUCH ASSET UPON THE ACQUISITION THEREOF BY THE GUARANTOR OR A
SUBSIDIARY OR SECURING DEBT (INCLUDING ANY OBLIGATION AS LESSEE INCURRED UNDER A
CAPITAL LEASE) INCURRED OR ASSUMED BY THE GUARANTOR OR A SUBSIDIARY PRIOR TO, AT
THE TIME OF OR WITHIN ONE YEAR AFTER SUCH ACQUISITION (OR IN THE CASE OF REAL
PROPERTY, THE COMPLETION OF CONSTRUCTION (INCLUDING ANY IMPROVEMENTS ON AN
EXISTING PROPERTY) OR THE COMMENCEMENT OF FULL OPERATION OF SUCH ASSET OR
PROPERTY, WHICHEVER IS LATER), WHICH DEBT IS INCURRED OR ASSUMED FOR THE PURPOSE
OF FINANCING ALL OR PART OF THE COST OF ACQUIRING SUCH ASSET OR, IN THE CASE OF
REAL PROPERTY, CONSTRUCTION OR IMPROVEMENTS THEREON; PROVIDED, THAT IN THE CASE
OF ANY SUCH ACQUISITION, CONSTRUCTION OR IMPROVEMENT, THE LIEN SHALL NOT APPLY
TO ANY ASSET THERETOFORE OWNED BY THE GUARANTOR OR A SUBSIDIARY, OTHER THAN
ASSETS SO ACQUIRED, CONSTRUCTED OR IMPROVED;


(C)           ANY LIEN EXISTING ON ANY ASSET OR STOCK OF ANY PERSON AT THE TIME
SUCH PERSON IS MERGED OR CONSOLIDATED WITH OR INTO THE GUARANTOR OR A SUBSIDIARY
WHICH LIEN WAS NOT CREATED IN CONTEMPLATION OF SUCH EVENT;

38


--------------------------------------------------------------------------------



(D)           ANY LIEN EXISTING ON ANY ASSET AT THE TIME OF ACQUISITION THEREOF
BY THE GUARANTOR OR A SUBSIDIARY, WHICH LIEN WAS NOT CREATED IN CONTEMPLATION OF
SUCH ACQUISITION;


(E)           ANY LIEN ARISING OUT OF THE REFINANCING OF ANY DEBT SECURED BY ANY
LIEN PERMITTED BY ANY OF THE SUBSECTIONS (A) THROUGH (D) OF THIS SECTION 5.07,
PROVIDED THAT THE PRINCIPAL AMOUNT OF DEBT IS NOT INCREASED (EXCEPT AS
GROSSED-UP FOR THE CUSTOMARY FEES AND EXPENSES INCURRED IN CONNECTION WITH SUCH
REFINANCING AND EXCEPT AS A RESULT OF THE CAPITALIZATION OR ACCRETION OF
INTEREST) AND IS NOT SECURED BY ANY ADDITIONAL ASSETS, EXCEPT AS PROVIDED IN THE
LAST SENTENCE OF THIS SECTION 5.07;


(F)            ANY LIEN TO SECURE INTERCOMPANY DEBT;


(G)           SALES OF ACCOUNTS RECEIVABLE OR PROMISSORY NOTES TO FACTORS OR
OTHER THIRD-PARTIES IN THE ORDINARY COURSE OF BUSINESS FOR PURPOSES OF
COLLECTION;


(H)           ANY LIEN IN FAVOR OF ANY COUNTRY OR ANY POLITICAL SUBDIVISION OF
ANY COUNTRY (OR ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF) SECURING
OBLIGATIONS ARISING IN CONNECTION WITH PARTIAL, PROGRESS, ADVANCE OR OTHER
PAYMENTS PURSUANT TO ANY CONTRACT, STATUTE, RULE OR REGULATION OR SECURING
OBLIGATIONS INCURRED FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF THE
PURCHASE PRICE (INCLUDING THE COST OF INSTALLATION THEREOF OR, IN THE CASE OF
REAL PROPERTY, THE COST OF CONSTRUCTION OR IMPROVEMENT OR INSTALLATION OF
PERSONAL PROPERTY THEREON) OF THE ASSET SUBJECT TO SUCH LIEN (INCLUDING, BUT NOT
LIMITED TO, ANY LIEN INCURRED IN CONNECTION WITH POLLUTION CONTROL, INDUSTRIAL
REVENUE OR SIMILAR FINANCINGS);


(I)            LIENS ARISING IN THE ORDINARY COURSE OF ITS BUSINESS WHICH (I) DO
NOT SECURE DEBT, AND (II) DO NOT IN THE AGGREGATE MATERIALLY DETRACT FROM THE
VALUE OF ITS ASSETS OR MATERIALLY IMPAIR THE USE THEREOF IN THE OPERATION OF ITS
BUSINESS;


(J)            ANY LIEN SECURING ONLY NONRECOURSE DEBT;


(K)           LIENS INCURRED AND PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, OLD AGE PENSIONS,
UNEMPLOYMENT INSURANCE OR OTHER SOCIAL SECURITY LEGISLATION, OTHER THAN ANY LIEN
IMPOSED BY ERISA;


(L)            LIENS CREATED PURSUANT TO A PERMITTED SECURITIZATION TRANSACTIONS


(M)          LIENS FOR TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
WHICH ARE NOT YET DUE OR ARE PAYABLE WITHOUT PENALTY OR OF WHICH THE AMOUNT,
APPLICABILITY OR VALIDITY IS BEING CONTESTED BY THE GUARANTOR OR A SUBSIDIARY
WHOSE PROPERTY IS SUBJECT THERETO IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AS TO
WHICH ADEQUATE RESERVES ARE BEING MAINTAINED;


(N)           LIENS SECURING JUDGMENTS THAT HAVE NOT RESULTED IN THE OCCURRENCE
OF AN EVENT OF DEFAULT UNDER CLAUSE (K) OF ARTICLE VI IN AN AGGREGATE PRINCIPAL
AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED $100,000,000; AND


(O)           LIENS NOT OTHERWISE PERMITTED BY THE FOREGOING CLAUSES (A) THROUGH
(N) OF THIS SECTION 5.07 SECURING DEBT OR OTHER OBLIGATIONS (WITHOUT
DUPLICATION) IN AN AGGREGATE

39


--------------------------------------------------------------------------------



PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED AN AMOUNT EQUAL TO 7.5%
OF CONSOLIDATED TANGIBLE ASSETS AT SUCH TIME.

It is understood that any Lien permitted to exist on any asset pursuant to the
foregoing provisions of this Section 5.07 may attach to the proceeds of such
asset and, with respect to Liens permitted pursuant to subsections (a), (b),
(d), (e) (but only with respect to the Refinancing of Debt secured by a Lien
permitted pursuant to subsections (a), (b), (d)) or (f) of this Section 5.07,
may attach to an asset acquired in the ordinary course of business as a
replacement of such former asset.


SECTION 5.08         FUNDAMENTAL CHANGES.


(A)           NO OBLIGOR WILL CONSOLIDATE, AMALGAMATE OR MERGE WITH OR INTO ANY
OTHER PERSON OR SELL, LEASE OR OTHERWISE TRANSFER ALL OR SUBSTANTIALLY ALL OF
THE CONSOLIDATED ASSETS TO ANY OTHER PERSON, UNLESS

(I)          SUCH OBLIGOR IS THE SURVIVING CORPORATION, OR THE PERSON (IF OTHER
THAN SUCH OBLIGOR) FORMED BY SUCH CONSOLIDATION OR AMALGAMATION OR INTO WHICH
SUCH OBLIGOR IS MERGED OR AMALGAMATED, OR THE PERSON WHICH ACQUIRES BY SALE OR
OTHER TRANSFER, OR WHICH LEASES, ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF SUCH
OBLIGOR (ANY SUCH PERSON, THE “SUCCESSOR”), SHALL BE ORGANIZED AND EXISTING
UNDER THE LAWS OF (A) IN THE CASE OF A SUCCESSOR TO THE BORROWER, LUXEMBOURG OR
THE UNITED STATES, ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA OR (B) IN THE
CASE OF A SUCCESSOR TO THE GUARANTOR, BERMUDA OR OF THE UNITED STATES, ANY STATE
THEREOF OR THE DISTRICT OF COLUMBIA AND SHALL EXPRESSLY ASSUME, IN A WRITING
EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT FOR DELIVERY TO EACH OF THE
LENDERS, IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, THE DUE
AND PUNCTUAL PAYMENT OF THE PRINCIPAL OF AND INTEREST ON THE LOANS AND THE
PERFORMANCE OF THE OTHER OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ON THE PART OF SUCH OBLIGOR TO BE PERFORMED OR OBSERVED, AS FULLY AS
IF SUCH SUCCESSOR WERE ORIGINALLY NAMED AS SUCH OBLIGOR IN THIS AGREEMENT OR
SUCH OTHER LOAN DOCUMENT; AND

(II)         IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING; AND

(III)        SUCH OBLIGOR HAS DELIVERED TO THE ADMINISTRATIVE AGENT A
CERTIFICATE ON BEHALF OF SUCH OBLIGOR SIGNED BY ONE OF ITS RESPONSIBLE OFFICERS
AND AN OPINION OF COUNSEL, EACH STATING THAT ALL CONDITIONS PROVIDED IN THIS
SECTION 5.08 RELATING TO SUCH TRANSACTION HAVE BEEN SATISFIED;

provided, however, that nothing in this Section 5.08(a) shall prohibit the
Separation Transactions.  Without limiting the generality of the foregoing,
neither the TIGSA Separation nor the Spin Distribution shall be deemed to be a
transfer of all or substantially all of the Consolidated assets of either
Obligor.  Upon the satisfaction (or waiver) of the conditions set forth in this
Section 5.08(a), a Successor to the Borrower or the Guarantor shall succeed, and
may exercise every right and power of, the Borrower or the Guarantor under this
Agreement and

40


--------------------------------------------------------------------------------


the other Loan Documents with the same effect as if such Successor had been
originally named as the Borrower or the Guarantor herein, and the Borrower or
the Guarantor, as the case may be, shall be relieved of and released from its
obligations under this Agreement and the other Loan Documents.


(B)           THE INITIAL BORROWER SHALL NOT CONTRIBUTE SUBSTANTIALLY ALL ITS
ASSETS TO THE H BORROWER, E BORROWER AND T BORROWER, RESPECTIVELY, PURSUANT TO
THE SEPARATION TRANSACTIONS UNLESS, CONTEMPORANEOUSLY WITH SUCH CONTRIBUTION,
THE H BORROWER SHALL EXPRESSLY ASSUME THE DUE AND PUNCTUAL PAYMENT OF THE
PRINCIPAL OF AND INTEREST ON THE LOANS AND THE PERFORMANCE OF THE OTHER
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE PART OF THE
INITIAL BORROWER TO BE PERFORMED OR OBSERVED, AS FULLY AS IF THE H BORROWER WERE
THE ORIGINAL BORROWER IN THIS AGREEMENT, PURSUANT TO A BORROWER ASSUMPTION
AGREEMENT AND THE H BORROWER SHALL DELIVER THE BORROWER ASSUMPTION OPINIONS AND
THE DOCUMENTS DESCRIBED IN SECTION 4.01(D) RELATING TO THE H BORROWER TO THE
ADMINISTRATIVE AGENT.  UPON SUCH CONTRIBUTION OF ASSETS AND ASSUMPTION OF
OBLIGATIONS, THE H BORROWER SHALL SUCCEED, AND MAY EXERCISE EVERY RIGHT AND
POWER OF, THE INITIAL BORROWER UNDER THIS AGREEMENT WITH THE SAME EFFECT AS IF
THE H BORROWER HAD BEEN THE ORIGINAL BORROWER HEREIN, AND THE INITIAL BORROWER
SHALL BE RELIEVED OF AND RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT, IN
EACH CASE AS PROVIDED IN SUCH BORROWER ASSUMPTION AGREEMENT.


(C)           THE INITIAL GUARANTOR SHALL NOT CONSUMMATE THE HEALTHCARE SPIN
DISTRIBUTION UNLESS UPON SUCH DISTRIBUTION THE H GUARANTOR SHALL ASSUME THE
OBLIGATIONS OF THE INITIAL GUARANTOR UNDER ITS GUARANTEE OF THE OBLIGATIONS OF
THE BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS FULLY IF THE
H GUARANTOR WERE THE ORIGINAL GUARANTOR UNDER THIS AGREEMENT, PURSUANT TO A
GUARANTOR ASSUMPTION AGREEMENT AND THE H GUARANTOR SHALL DELIVER THE GUARANTOR
ASSUMPTION OPINIONS TO THE ADMINISTRATIVE AGENT.  UPON SUCH DISTRIBUTION OF
SHARES AND ASSUMPTION OF OBLIGATIONS, THE H GUARANTOR SHALL SUCCEED, AND MAY
EXERCISE EVERY RIGHT AND POWER OF, THE INITIAL GUARANTOR UNDER THIS AGREEMENT
WITH THE SAME EFFECT AS IF THE H GUARANTOR HAD BEEN THE ORIGINAL GUARANTOR
HEREIN, AND THE INITIAL GUARANTOR SHALL BE RELIEVED OF AND RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT, IN EACH CASE AS PROVIDED IN SUCH GUARANTOR
ASSUMPTION AGREEMENT.


NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 5.08, SO LONG AS EITHER
EXISTING TYCO CREDIT AGREEMENT IS IN EFFECT, THIS SECTION 5.08 SHALL NOT
RESTRICT ANY TRANSFER OF ASSETS BETWEEN THE GUARANTOR AND ANY SUBSIDIARY OR
BETWEEN SUBSIDIARIES, TO THE EXTENT SUCH RESTRICTION WOULD CONSTITUTE A
VIOLATION OF THE PROVISIONS OF SECTION 6.07 OF SUCH EXISTING TYCO CREDIT
AGREEMENT.


SECTION 5.09         FINANCIAL COVENANT.


(A)           LEVERAGE.  THE GUARANTOR WILL NOT PERMIT AT ANY TIME THE RATIO OF
(X) CONSOLIDATED TOTAL DEBT AT SUCH TIME TO (Y) CONSOLIDATED EBITDA FOR THE THEN
MOST RECENTLY CONCLUDED PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE
GUARANTOR TO EXCEED 3.50 TO 1.00.


SECTION 5.10         LIMITATION ON RESTRICTIONS ON SUBSIDIARY DIVIDENDS AND
OTHER DISTRIBUTIONS.  THE GUARANTOR WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY
TO, DIRECTLY OR INDIRECTLY, CREATE OR OTHERWISE CAUSE OR SUFFER TO EXIST OR
BECOME EFFECTIVE ANY ENCUMBRANCE OR

41


--------------------------------------------------------------------------------



RESTRICTION ON THE ABILITY OF ANY SUBSIDIARY, OTHER THAN THE BORROWER, TO (A)
PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ITS CAPITAL STOCK OR ANY OTHER
INTEREST OR PARTICIPATION IN ITS PROFITS, OWNED BY THE GUARANTOR OR ANY
SUBSIDIARY, OR PAY ANY DEBT OWED BY ANY SUBSIDIARY TO THE GUARANTOR OR ANY
SUBSIDIARY, (B) MAKE LOANS OR ADVANCES TO THE GUARANTOR OR ANY SUBSIDIARY OR (C)
TRANSFER ANY OF ITS PROPERTIES OR ASSETS TO THE GUARANTOR OR ANY SUBSIDIARY (OR,
SOLELY IN THE CASE OF CLAUSE (XII) HEREOF, ANY OTHER CONSOLIDATED PERSON IN
RESPECT OF SUCH NONRECOURSE DEBT), EXCEPT FOR SUCH ENCUMBRANCES OR RESTRICTIONS
EXISTING UNDER OR BY REASON OF:

(i)            applicable laws and regulations, judgments and orders and other
legal requirements, agreements with non-U.S. governments with respect to assets
or businesses located in their jurisdiction, or condemnation or eminent domain
proceedings,

(ii)           this Agreement or the Credit Agreement (or, so long as the
Guarantor or any Subsidiary is a party thereto, the Other Credit Agreements and
the Other Bridge Loan Agreements),

(iii)          (A) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Guarantor or a Subsidiary, or
(B) customary restrictions imposed on the transfer of trademarked, copyrighted
or patented materials or provisions in agreements that restrict the assignment
of such agreements or any rights thereunder,

(iv)          provisions contained in the instruments evidencing or governing
Debt or other obligations or agreements, in each case existing on the date
hereof,

(vi)          provisions contained in instruments evidencing or governing Debt
or other obligations or agreements of any Person, in each case, at the time such
Person (A) shall be merged or consolidated with or into the Guarantor or any
Subsidiary, (B) shall sell, transfer, assign, lease or otherwise dispose of all
or substantially all of such Person’s assets to the Guarantor or a Subsidiary,
or (C) otherwise becomes a Subsidiary, provided that in the case of clause (A),
(B) or (C), such Debt, obligation or agreement was not incurred or entered into,
or any such provisions adopted, in contemplation of such transaction,

(vii)         provisions contained in Refinancings, so long as such provisions
are, in the good faith determination of the Guarantor’s board of directors, not
materially more restrictive than those contained in the respective instruments
so Refinanced,

(viii)        provisions contained in any instrument evidencing or governing
Debt or other obligations of a Subsidiary Guarantor,

(ix)           any encumbrances and restrictions with respect to a Subsidiary
imposed in connection with an agreement which has been entered into for the sale
or disposition of such Subsidiary or its assets, provided such sale or
disposition otherwise complies with this Agreement,

42


--------------------------------------------------------------------------------


(x)            the subordination (pursuant to its terms) in right and priority
of payment of any Debt owed by any Subsidiary (the “Indebted Subsidiary”) to the
Guarantor or any other Subsidiary, to any other Debt of such Indebted
Subsidiary, provided that (A) such Debt is permitted under this Agreement and
(B) the Guarantor’s board of directors has determined, in good faith, at the
time of the creation of such encumbrance or restriction, that such encumbrance
or restriction could not, based upon the facts and circumstances in existence at
the time, reasonably be expected to have a Material Adverse Effect,

(xi)           provisions governing Preferred Stock issued by a Subsidiary,

(xii)          provisions contained in instruments or agreements evidencing or
governing (A) Nonrecourse Debt or (B) other Debt of a Subsidiary incurred to
finance the acquisition or construction of fixed or capital assets to the
extent, in the case of sub-clause (B), such instrument or agreement prohibits
transfers of the assets financed with such Debt, and

(xiii)         provisions contained in debt instruments, obligations or other
agreements of any Subsidiary which are not otherwise permitted pursuant to
clauses (i) through (xii) of this Section 5.10, provided that the aggregate
investment of the Guarantor in all such Subsidiaries (determined in accordance
with GAAP) shall at no time exceed the greater of (a) $300,000,000 or (b) 3% of
Consolidated Tangible Assets.

The provisions of this Section 5.10 shall not prohibit (x) Liens not prohibited
by Section 5.07 or (y) restrictions on the sale or other disposition of any
property securing Debt of any Subsidiary, provided such Debt is otherwise
permitted by this Agreement.


SECTION 5.11         TRANSACTIONS WITH AFFILIATES.  THE GUARANTOR WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, PAY ANY FUNDS TO OR
FOR THE ACCOUNT OF, MAKE ANY INVESTMENT (WHETHER BY ACQUISITION OF STOCK OR
INDEBTEDNESS, BY LOAN, ADVANCE, TRANSFER OF PROPERTY, GUARANTEE OR OTHER
AGREEMENT TO PAY, PURCHASE OR SERVICE, DIRECTLY OR INDIRECTLY, ANY DEBT, OR
OTHERWISE) IN, LEASE, SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY ASSETS,
TANGIBLE OR INTANGIBLE, TO, OR PARTICIPATE IN, OR EFFECT ANY TRANSACTION IN
CONNECTION WITH ANY JOINT ENTERPRISE OR OTHER JOINT ARRANGEMENT WITH, ANY
AFFILIATE (COLLECTIVELY, “AFFILIATE TRANSACTIONS”); PROVIDED, HOWEVER, THAT THE
FOREGOING PROVISIONS OF THIS SECTION 5.11 SHALL NOT PROHIBIT THE GUARANTOR OR
ANY OF ITS SUBSIDIARIES FROM:

(I)          ENGAGING IN ANY AFFILIATE TRANSACTION BETWEEN OR AMONG (X) THE
GUARANTOR AND ANY SUBSIDIARY OR SUBSIDIARIES OR (Y) TWO OR MORE SUBSIDIARIES,

(II)         ENGAGING IN ANY OF THE SEPARATION TRANSACTIONS, INCLUDING ANY
TRANSACTIONS PURSUANT TO THE SPIN-OFF AGREEMENTS,

(III)        DECLARING OR PAYING ANY DIVIDENDS AND DISTRIBUTIONS ON ANY SHARES
OF THE GUARANTOR’S STOCK, INCLUDING ANY DIVIDEND OR DISTRIBUTION PAYABLE IN
SHARES OF THE GUARANTOR’S STOCK OR STOCK EQUIVALENTS,

43


--------------------------------------------------------------------------------


(IV)       MAKING ANY PAYMENTS ON ACCOUNT OF THE PURCHASE, REDEMPTION,
RETIREMENT OR ACQUISITION OF (X) ANY SHARES OF THE GUARANTOR’S STOCK OR (Y) ANY
OPTION, WARRANT OR OTHER RIGHT TO ACQUIRE SHARES OF THE GUARANTOR’S STOCK,
INCLUDING ANY PAYMENT PAYABLE IN SHARES OF THE GUARANTOR’S STOCK OR STOCK
EQUIVALENTS,

(V)        DECLARING OR PAYING ANY DIVIDENDS OR DISTRIBUTIONS ON STOCK OF ANY
SUBSIDIARY HELD BY THE GUARANTOR OR ANOTHER SUBSIDIARY,

(VI)       MAKING SALES TO OR PURCHASES FROM ANY AFFILIATE AND, IN CONNECTION
THEREWITH, EXTENDING CREDIT OR MAKING PAYMENTS, OR FROM MAKING PAYMENTS FOR
SERVICES RENDERED BY ANY AFFILIATE, IF SUCH SALES OR PURCHASES ARE MADE OR SUCH
SERVICES ARE RENDERED IN THE ORDINARY COURSE OF BUSINESS AND ON TERMS AND
CONDITIONS AT LEAST AS FAVORABLE TO THE GUARANTOR OR SUCH SUBSIDIARY AS THE
TERMS AND CONDITIONS WHICH THE GUARANTOR WOULD REASONABLY EXPECT TO BE OBTAINED
IN A SIMILAR TRANSACTION WITH A PERSON WHICH IS NOT AN AFFILIATE AT SUCH TIME,

(VII)      MAKING PAYMENTS OF PRINCIPAL, INTEREST AND PREMIUM ON ANY DEBT OF THE
GUARANTOR OR SUCH SUBSIDIARY HELD BY AN AFFILIATE IF THE TERMS OF SUCH DEBT ARE
AT LEAST AS FAVORABLE TO THE GUARANTOR OR SUCH SUBSIDIARY AS THE TERMS WHICH THE
GUARANTOR WOULD REASONABLY EXPECT TO HAVE BEEN OBTAINED AT THE TIME OF THE
CREATION OF SUCH DEBT FROM A LENDER WHICH WAS NOT AN AFFILIATE,

(VIII)     PARTICIPATING IN, OR EFFECTING ANY TRANSACTION IN CONNECTION WITH,
ANY JOINT ENTERPRISE OR OTHER JOINT ARRANGEMENT WITH ANY AFFILIATE IF THE
GUARANTOR OR SUCH SUBSIDIARY PARTICIPATES IN THE ORDINARY COURSE OF ITS BUSINESS
AND ON A BASIS NO LESS ADVANTAGEOUS THAN THE BASIS ON WHICH SUCH AFFILIATE
PARTICIPATES,

(IX)        PAYING OR GRANTING REASONABLE COMPENSATION, INDEMNITIES,
REIMBURSEMENTS AND BENEFITS TO ANY DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE
GUARANTOR OR ANY SUBSIDIARY, OR

(X)         ENGAGING IN ANY AFFILIATE TRANSACTION NOT OTHERWISE ADDRESSED IN
SUBSECTIONS (I) THROUGH (IX) OF THIS SECTION 5.11, THE TERMS OF WHICH ARE NOT
LESS FAVORABLE TO THE GUARANTOR OR SUCH SUBSIDIARY THAN THOSE THAT THE GUARANTOR
OR SUCH SUBSIDIARY WOULD REASONABLY EXPECT TO BE OBTAINED IN A COMPARABLE
TRANSACTION AT SUCH TIME WITH A PERSON WHICH IS NOT AN AFFILIATE.


SECTION 5.12         SUBSIDIARY GUARANTORS.  THE BORROWER WILL CAUSE EACH
SUBSIDIARY OF THE BORROWER THAT NOW OR HEREAFTER GUARANTEES ANY MATERIAL DEBT OF
THE BORROWER FOR OR IN RESPECT OF BORROWED MONEY (OTHER THAN DEBT OF THE
BORROWER TO ANY OTHER SUBSIDIARY) TO PROMPTLY THEREAFTER (AND IN ANY EVENT
WITHIN 30 DAYS OF EXECUTING SUCH GUARANTEE) CAUSE SUCH SUBSIDIARY TO (A) BECOME
A SUBSIDIARY GUARANTOR BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT A
SUBSIDIARY GUARANTY, AND (B) DELIVER TO THE ADMINISTRATIVE AGENT DOCUMENTS OF
THE TYPES REFERRED TO IN SECTION 4.01(D) AND FAVORABLE OPINIONS OF COUNSEL TO
SUCH SUBSIDIARY (WHICH SHALL COVER, AMONG OTHER THINGS, THE LEGALITY, VALIDITY,
BINDING EFFECT AND

44


--------------------------------------------------------------------------------



ENFORCEABILITY OF THE SUBSIDIARY GUARANTY OF SUCH SUBSIDIARY), ALL IN FORM,
CONTENT AND SCOPE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


ARTICLE VI


EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:


(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN WHEN AND
AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT
A DATE FIXED FOR PREPAYMENT THEREOF OR OTHERWISE;


(B)           THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE
OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
ARTICLE) PAYABLE UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, WHEN AND AS
THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF FIVE BUSINESS DAYS;


(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE GUARANTOR OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR ANY AMENDMENT OR MODIFICATION HEREOF OR THEREOF OR
WAIVER HEREUNDER OR THEREUNDER, OR IN ANY REPORT, CERTIFICATE OR FINANCIAL
STATEMENT FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR THEREOF OR WAIVER
HEREUNDER OR THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL
RESPECT WHEN MADE OR DEEMED MADE;


(D)           EITHER OBLIGOR SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN (I) SECTION 5.06, 5.07, 5.08, 5.10, 5.11 OR
5.12 AND SUCH FAILURE SHALL NOT BE REMEDIED WITHIN FIVE BUSINESS DAYS AFTER ANY
RESPONSIBLE OFFICER OBTAINS KNOWLEDGE THEREOF OR (II) SECTION 5.09;


(E)           EITHER OBLIGOR SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
(OTHER THAN THOSE SPECIFIED IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH
FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT TO THE GUARANTOR (WHICH NOTICE WILL BE GIVEN AT
THE REQUEST OF ANY LENDER);


(F)            THE GUARANTOR OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT 
IN RESPECT OF ANY MATERIAL DEBT, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE, AND SUCH FAILURE SHALL CONTINUE BEYOND ANY APPLICABLE GRACE PERIOD (BUT
IN ANY EVENT, IN THE CASE OF INTEREST, FEES OR OTHER AMOUNTS OTHER THAN
PRINCIPAL, FOR A PERIOD OF AT LEAST FIVE BUSINESS DAYS); PROVIDED THAT THIS
CLAUSE (F) SHALL NOT APPLY TO ANY EXISTING INDENTURE COVERED DEFAULT;


(G)           ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL DEBT
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT THIS CLAUSE (G)
SHALL NOT APPLY TO (I) ANY EXISTING INDENTURE DEBT THAT BECOMES DUE AS A RESULT
OF AN EXISTING INDENTURE COVERED DEFAULT OR

45


--------------------------------------------------------------------------------



AS A RESULT OF ANY OFFER TO REPURCHASE OR REDEMPTION OF ANY EXISTING INDENTURE
DEBT, (II) SECURED DEBT THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR
TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH DEBT, (III) ANY CONVERSION,
REPURCHASE OR REDEMPTION OF ANY MATERIAL DEBT SCHEDULED BY THE TERMS THEREOF TO
OCCUR ON A PARTICULAR DATE, ANY CONVERSION OF ANY MATERIAL DEBT INITIATED BY A
HOLDER THEREOF PURSUANT TO THE TERMS THEREOF OR ANY OPTIONAL PREPAYMENT,
REPURCHASE OR REDEMPTION OF ANY MATERIAL DEBT, IN EACH CASE NOT SUBJECT TO ANY
CONTINGENT EVENT OR CONDITION RELATED TO THE CREDITWORTHINESS, FINANCIAL
PERFORMANCE OR FINANCIAL CONDITION OF THE GUARANTOR OR ANY SUBSIDIARY OR
(IV) ANY REPURCHASE OR REDEMPTION OF ANY MATERIAL DEBT PURSUANT TO ANY PUT
OPTION EXERCISED BY THE HOLDER OF SUCH MATERIAL DEBT; PROVIDED, THAT SUCH PUT
OPTION IS EXERCISABLE AT TIMES SPECIFIED IN THE TERMS OF THE MATERIAL DEBT AND
NOT BY ITS TERMS SOLELY AS A RESULT OF ANY CONTINGENT EVENT OR CONDITION RELATED
TO THE CREDITWORTHINESS, FINANCIAL PERFORMANCE OR FINANCIAL CONDITION OF THE
GUARANTOR OR THE APPLICABLE SUBSIDIARIES;


(H)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, WINDING UP, REORGANIZATION OR
OTHER RELIEF IN RESPECT OF THE GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY OR ITS
DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW OF ANY JURISDICTION NOW OR HEREAFTER IN EFFECT OR
(II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR THE GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY
OR FOR A SUBSTANTIAL PART OF ITS RESPECTIVE ASSETS, AND, IN ANY SUCH CASE, SUCH
PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR
DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


(I)            THE GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, WINDING UP,
REORGANIZATION OR OTHER RELIEF UNDER ANY BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR
SIMILAR LAW OF ANY JURISDICTION NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE
INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY
PROCEEDING OR PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR
OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR THE GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY
OR FOR A SUBSTANTIAL PART OF ITS RESPECTIVE ASSETS, (IV) FILE AN ANSWER
ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH
PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI)
TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;


(J)            THE GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY SHALL ADMIT IN
WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


(K)           ONE OR MORE JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY IN AN
AGGREGATE AMOUNT IN EXCESS OF $30,000,000 (AFTER DEDUCTING AMOUNTS COVERED BY
INSURANCE, EXCEPT TO THE EXTENT THAT THE INSURER PROVIDING SUCH INSURANCE HAS
DECLINED SUCH COVERAGE OR INDEMNIFICATION) SHALL BE RENDERED AGAINST THE
GUARANTOR OR ANY SUBSIDIARY OR ANY COMBINATION THEREOF AND, WITHIN 60 DAYS AFTER
ENTRY THEREOF, SUCH JUDGMENT OR ORDER IS NOT DISCHARGED OR EXECUTION THEREOF
STAYED PENDING APPEAL, OR WITHIN 60 DAYS AFTER THE EXPIRATION OF ANY SUCH STAY,
SUCH JUDGMENT OR ORDER IS NOT DISCHARGED;

46


--------------------------------------------------------------------------------


(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;


(M)          (X) ANY PERSON OR GROUP OF PERSONS (WITHIN THE MEANING OF
SECTION 13 OR 14 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) SHALL HAVE
ACQUIRED BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED BY
THE SEC UNDER SAID ACT) OF 40% OR MORE OF THE OUTSTANDING SHARES OF COMMON STOCK
OF THE GUARANTOR; OR (Y) ON THE LAST DAY OF ANY PERIOD OF TWELVE CONSECUTIVE
CALENDAR MONTHS, A MAJORITY OF MEMBERS OF THE BOARD OF DIRECTORS OF THE
GUARANTOR SHALL NO LONGER BE COMPOSED OF INDIVIDUALS (I) WHO WERE MEMBERS OF
SAID BOARD OF DIRECTORS ON THE FIRST DAY OF SUCH TWELVE CONSECUTIVE CALENDAR
MONTH PERIOD OR (II) WHOSE ELECTION OR NOMINATION TO SAID BOARD OF DIRECTORS WAS
APPROVED BY INDIVIDUALS REFERRED TO IN CLAUSE (I) ABOVE CONSTITUTING AT THE TIME
OF SUCH ELECTION OR NOMINATION AT LEAST A MAJORITY OF SAID BOARD OF DIRECTORS;


(N)           ANY LOAN DOCUMENT SHALL CEASE TO BE VALID AND ENFORCEABLE AGAINST
ANY OBLIGOR OR SUBSIDIARY GUARANTOR PARTY THERETO (EXCEPT FOR THE TERMINATION OF
A SUBSIDIARY GUARANTY IN ACCORDANCE WITH ITS TERMS), OR ANY OBLIGOR OR
SUBSIDIARY GUARANTOR SHALL SO ASSERT IN WRITING; OR


(O)           THE BORROWER (OR ANY PERMITTED SUCCESSOR PURSUANT TO SECTION
5.08(A)) SHALL CEASE TO BE A WHOLLY-OWNED CONSOLIDATED SUBSIDIARY OF THE
GUARANTOR;

then, and in every such event (other than an event described in clause (h) or
(i) of this Article with respect to the Borrower or the Guarantor), and at any
time thereafter during the continuance of such event, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable, and thereupon the principal amount of all such
outstanding Loans together with all such interest and other amounts so declared
to be due and payable, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Obligors; and in case of any event described in
clause (h) or (i) of this Article with respect to the Borrower or the Guarantor,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under any Loan Document, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by the Obligors.

47


--------------------------------------------------------------------------------


ARTICLE VII


THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Guarantor or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for in Section
10.02), provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to this Agreement, the
other Loan Documents or applicable law, and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Guarantor or any of its Subsidiaries or any of their respective Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Section
10.02) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or the other Loan Documents, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement,

48


--------------------------------------------------------------------------------


instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by the Administrative Agent.  The Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a commercial bank with an office in New
York, New York, or an Affiliate of any such commercial bank with an office in
New York, New York.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  The successor shall be consented to by
the Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed). 
Upon the acceptance of a successor’s

49


--------------------------------------------------------------------------------


appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder (if
not already discharged therefrom as provided above in this paragraph).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder or thereunder.

The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any Subsidiary Guarantor from its obligations
under such Subsidiary Guarantor’s Subsidiary Guaranty (i) if such Person ceases
to exist or to be a Subsidiary (or substantially contemporaneously with such
release will cease to exist or to be a Subsidiary), in each case as a result of
a transaction permitted hereunder, or (ii) otherwise in accordance with Section
4.06(b) of the relevant Subsidiary Guaranty.

Anything herein to the contrary notwithstanding, none of the Global
Coordinators, Joint Bookrunners or Joint Lead Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.


ARTICLE VIII


GUARANTEE


SECTION 8.01         THE GUARANTEE.  THE GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES THE FULL AND PUNCTUAL PAYMENT WHEN DUE (WHETHER AT STATED
MATURITY, BY MANDATORY PREPAYMENT, BY ACCELERATION OR OTHERWISE) OF THE
PRINCIPAL OF AND INTEREST ON THE LOANS, THE NOTES AND ALL OTHER AMOUNTS
WHATSOEVER AT ANY TIME OR FROM TIME TO TIME PAYABLE OR BECOMING PAYABLE UNDER
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.  THIS IS A CONTINUING GUARANTEE AND
A GUARANTEE OF PAYMENT AND NOT MERELY OF COLLECTION.  UPON FAILURE BY THE
BORROWER TO PAY PUNCTUALLY ANY SUCH AMOUNT WHEN DUE AS AFORESAID, THE GUARANTOR
SHALL

50


--------------------------------------------------------------------------------



FORTHWITH ON DEMAND PAY THE AMOUNT NOT SO PAID AT THE PLACE AND IN THE MANNER
SPECIFIED IN THIS AGREEMENT.


SECTION 8.02         GUARANTEE UNCONDITIONAL.  THE OBLIGATIONS OF THE GUARANTOR
HEREUNDER SHALL BE UNCONDITIONAL AND ABSOLUTE, AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SHALL NOT BE RELEASED, DISCHARGED OR OTHERWISE
AFFECTED, AT ANY TIME BY:


(A)           ANY EXTENSION, RENEWAL, SETTLEMENT, COMPROMISE, WAIVER OR RELEASE
IN RESPECT OF ANY OBLIGATION OF THE BORROWER UNDER ANY LOAN DOCUMENT, BY
OPERATION OF LAW OR OTHERWISE;


(B)           ANY MODIFICATION OR AMENDMENT OF OR SUPPLEMENT TO ANY LOAN
DOCUMENT;


(C)           ANY RELEASE, IMPAIRMENT, NON-PERFECTION OR INVALIDITY OF ANY
DIRECT OR INDIRECT SECURITY FOR ANY OBLIGATION OF THE BORROWER UNDER ANY LOAN
DOCUMENT;


(D)           ANY CHANGE IN THE CORPORATE EXISTENCE, STRUCTURE OR OWNERSHIP OF
THE BORROWER, OR ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION OR OTHER SIMILAR
PROCEEDING AFFECTING THE BORROWER OR ITS ASSETS OR ANY RESULTING RELEASE OR
DISCHARGE OF ANY OBLIGATION OF THE GUARANTOR OR THE BORROWER CONTAINED IN ANY
LOAN DOCUMENT;


(E)           THE EXISTENCE OF ANY CLAIM, SET-OFF OR OTHER RIGHTS WHICH THE
GUARANTOR MAY HAVE AT ANY TIME AGAINST THE BORROWER, THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION HEREWITH OR ANY UNRELATED
TRANSACTIONS, PROVIDED THAT NOTHING HEREIN SHALL PREVENT THE ASSERTION OF ANY
SUCH CLAIM BY SEPARATE SUIT OR COMPULSORY COUNTERCLAIM;


(F)            ANY INVALIDITY OR UNENFORCEABILITY RELATING TO OR AGAINST THE
BORROWER FOR ANY REASON OF ANY LOAN DOCUMENT, OR ANY PROVISION OF APPLICABLE LAW
OR REGULATION PURPORTING TO PROHIBIT THE PAYMENT BY THE BORROWER, IN THE
CURRENCY AND FUNDS AND AT THE TIME AND PLACE SPECIFIED HEREIN, OF ANY AMOUNT
PAYABLE BY IT UNDER ANY LOAN DOCUMENT; OR


(G)           ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND BY THE
BORROWER, THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER PERSON, OR ANY OTHER
CIRCUMSTANCE WHATSOEVER WHICH MIGHT, BUT FOR THE PROVISIONS OF THIS PARAGRAPH,
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A GUARANTOR OR SURETY.


SECTION 8.03         DISCHARGE ONLY UPON PAYMENT IN FULL; REIMBURSEMENT IN
CERTAIN CIRCUMSTANCES.  THE GUARANTEE AND OTHER AGREEMENTS IN THIS ARTICLE VIII
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE COMMITMENTS SHALL HAVE
TERMINATED AND THE PRINCIPAL OF AND INTEREST ON THE LOANS, THE NOTES AND ALL
OTHER AMOUNTS WHATSOEVER PAYABLE BY THE BORROWER UNDER ANY LOAN DOCUMENT SHALL
HAVE BEEN FINALLY PAID IN FULL.  IF AT ANY TIME ANY PAYMENT OF ANY SUCH AMOUNT
PAYABLE BY THE BORROWER UNDER ANY LOAN DOCUMENT IS RESCINDED OR MUST BE
OTHERWISE RESTORED OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION
OF THE BORROWER OR OTHERWISE, THE GUARANTOR’S OBLIGATIONS HEREUNDER WITH RESPECT
TO SUCH PAYMENT SHALL BE REINSTATED AT SUCH TIME AS THOUGH SUCH PAYMENT HAD BEEN
DUE BUT NOT MADE AT SUCH TIME.

51


--------------------------------------------------------------------------------


Section 8.04         Waiver by the Guarantor.  The Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against the Borrower or any other Person.


SECTION 8.05         SUBROGATION.  UPON MAKING ANY PAYMENT HEREUNDER WITH
RESPECT TO THE BORROWER, THE GUARANTOR SHALL BE SUBROGATED TO THE RIGHTS OF THE
PAYEE AGAINST THE BORROWER WITH RESPECT TO SUCH PAYMENT; PROVIDED THAT THE
GUARANTOR SHALL NOT ENFORCE ANY PAYMENT BY WAY OF SUBROGATION UNTIL ALL AMOUNTS
OF PRINCIPAL OF AND INTEREST ON THE LOANS AND ALL OTHER AMOUNTS PAYABLE BY THE
BORROWER UNDER ANY LOAN DOCUMENT HAS BEEN PAID IN FULL AND THE COMMITMENTS HAVE
BEEN TERMINATED.


SECTION 8.06         STAY OF ACCELERATION.  IN THE EVENT THAT ACCELERATION OF
THE TIME FOR PAYMENT OF ANY AMOUNT PAYABLE BY THE BORROWER UNDER ANY LOAN
DOCUMENT IS STAYED UPON INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF THE
BORROWER, ALL SUCH AMOUNTS OTHERWISE SUBJECT TO ACCELERATION UNDER THE TERMS OF
THIS AGREEMENT SHALL NONETHELESS BE PAYABLE BY THE GUARANTOR HEREUNDER FORTHWITH
ON DEMAND BY THE REQUIRED LENDERS.


ARTICLE IX


YIELD PROTECTION, ILLEGALITY AND TAXES


SECTION 9.01         ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT
OF ANY INTEREST PERIOD FOR A EURODOLLAR BORROWING:


(A)           THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE LIBO RATE FOR SUCH INTEREST PERIOD; OR


(B)           THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT
THE LIBO RATE FOR SUCH INTEREST PERIOD (TOGETHER WITH ANY AMOUNTS PAYABLE
PURSUANT TO SECTION 9.03 OR 9.05) WILL NOT ADEQUATELY AND FAIRLY REFLECT THE
COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR LOANS INCLUDED IN SUCH
BORROWING FOR SUCH INTEREST PERIOD;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.  In the case of clause (b)
above, during any such period of suspension each Lender shall, from time to time
upon request from the Borrower, certify its cost of funds for each Interest
Period to the Borrower and the Administrative Agent as soon as practicable (but
in any event not later than 10 Business Days after any such request).

52


--------------------------------------------------------------------------------


Section 9.02         Illegality.  Notwithstanding any other provision of any
Loan Document, if any Lender shall notify the Administrative Agent (and provide
to the Borrower an opinion of counsel to the effect) that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its lending office for Eurodollar Borrowings to
perform its obligations hereunder to make Eurodollar Loans or to fund or
maintain Eurodollar Loans hereunder, (i) each Eurodollar Loan of such Lender
will automatically, upon such demand, convert into an ABR Loan that bears
interest at the rate set forth in Section 2.12(a) and (ii) the obligation of
such Lender to make or continue, or to convert ABR Loans into, Eurodollar Loans
shall be suspended until the Administrative Agent shall notify the Borrower and
such Lender that the circumstances causing such suspension no longer exist and
such Lender shall make the ABR Loans in the amount and on the dates that it
would have been requested to make Eurodollar Loans had no such suspension been
in effect.


SECTION 9.03         INCREASED COSTS.


(A)           IF ANY CHANGE IN LAW SHALL:

(I)          IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER; OR

(II)         IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER
CONDITION AFFECTING ANY LOAN DOCUMENT OR EURODOLLAR LOANS MADE BY SUCH LENDER;

and the result of any of the foregoing has been to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise) (excluding any such increased costs or reduction in amount resulting
from Taxes or Other Taxes, as to which Section 9.05 shall govern, or resulting
from reserve commitments contemplated by Section 9.03(c)), then from time to
time within 30 days of written demand therefor (subject to Section 9.06) the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.


(B)           IF ANY LENDER DETERMINES THAT ANY CHANGE IN LAW REGARDING CAPITAL
REQUIREMENTS HAS THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS A
CONSEQUENCE OF ANY LOAN DOCUMENT OR THE LOANS MADE BY SUCH LENDER, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S
POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME WITHIN 30 DAYS OF WRITTEN DEMAND
THEREFOR (SUBJECT TO SECTION 9.06) THE BORROWER WILL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.

53


--------------------------------------------------------------------------------



(C)           AT ANY TIME THAT ANY LENDER IS REQUIRED TO ESTABLISH OR MAINTAIN
RESERVES IN RESPECT OF ITS EURODOLLAR LOANS UNDER FRB REGULATION D, SUCH LENDER
MAY REQUIRE THE BORROWER TO PAY, CONTEMPORANEOUSLY WITH EACH PAYMENT OF INTEREST
ON A EURODOLLAR LOAN MADE BY SUCH LENDER, ADDITIONAL INTEREST ON SUCH EURODOLLAR
LOAN AT A RATE PER ANNUM DETERMINED BY SUCH LENDER BE SUFFICIENT TO COMPENSATE
IT FOR THE COST TO IT OF MAINTAINING, OR THE REDUCTION IN ITS TOTAL RETURN IN
RESPECT OF, SUCH EURODOLLAR LOAN, UP TO BUT NOT EXCEEDING THE EXCESS OF (I) (A)
THE APPLICABLE LIBO RATE DIVIDED BY (B) ONE MINUS THE EURODOLLAR RESERVE
PERCENTAGE, MINUS (II) THE APPLICABLE LIBO RATE.  ANY LENDER WISHING TO REQUIRE
PAYMENT OF SUCH ADDITIONAL INTEREST (X) SHALL SO NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT, IN WHICH CASE SUCH ADDITIONAL INTEREST ON THE EURODOLLAR
LOANS OF SUCH LENDER SHALL BE PAYABLE TO SUCH LENDER AT THE TIME AND PLACE
INDICATED AT WHICH INTEREST OTHERWISE IS PAYABLE ON SUCH EURODOLLAR LOAN, WITH
RESPECT TO EACH INTEREST PERIOD COMMENCING AT LEAST THREE BUSINESS DAYS AFTER
THE GIVING OF SUCH NOTICE AND (Y) SHALL NOTIFY THE BORROWER AT LEAST FIVE
BUSINESS DAYS PRIOR TO EACH DATE ON WHICH INTEREST IS PAYABLE ON THE EURODOLLAR
LOANS OF THE AMOUNT THEN DUE IT UNDER THIS SECTION.


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO
DEMAND SUCH COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR
REDUCTIONS INCURRED MORE THAN 90 DAYS PRIOR TO THE DATE THAT SUCH LENDER
NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR.


SECTION 9.04         BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF
ANY PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT), (B)
THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE OR
PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN ANY ORAL OR WRITTEN NOTICE
GIVEN PURSUANT HERETO OR (D) THE ASSIGNMENT OF ANY EURODOLLAR LOAN OTHER THAN ON
THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO AS A RESULT OF A REQUEST
BY THE BORROWER PURSUANT TO SECTION 10.04(E), THEN, IN ANY SUCH EVENT, THE
BORROWER SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE
ATTRIBUTABLE TO SUCH EVENT (INCLUDING ANY LOSS OR EXPENSE ARISING FROM THE
REDEPLOYMENT OF FUNDS OBTAINED BY IT TO MAINTAIN SUCH EURODOLLAR LOAN OR FROM
FEES PAYABLE TO TERMINATE THE DEPOSITS FROM WHICH SUCH FUNDS WERE OBTAINED, BUT
EXCLUDING ANY LOSS OF ANTICIPATED PROFITS) WITHIN 10 DAYS OF WRITTEN DEMAND
THEREFOR (SUBJECT TO SECTION 9.06).


SECTION 9.05         TAXES.


(A)           ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER UNDER ANY LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE
BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT OR
APPLICABLE LENDER (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL
MAKE SUCH DEDUCTIONS AND (III) THE BORROWER

54


--------------------------------------------------------------------------------



SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


(B)           IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           THE BORROWER SHALL PAY AND INDEMNIFY, DEFEND AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT AND EACH LENDER WITHIN 30 DAYS AFTER WRITTEN DEMAND
THEREFOR (SUBJECT TO SECTION 9.06), FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES
OR OTHER TAXES REQUIRED TO BE PAID BY THE ADMINISTRATIVE AGENT OR SUCH LENDER,
AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER UNDER ANY LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES
OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER
THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED
TAXES OR OTHER TAXES TO A GOVERNMENTAL AUTHORITY BY THE ADMINISTRATIVE AGENT OR
SUCH LENDER, THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, SHALL
DELIVER TO THE BORROWER THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH
PAYMENT REASONABLY SATISFACTORY TO THE BORROWER.


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT OR OTHER
EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF UNITED STATES WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER THIS
AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE.


(F)            IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS GOOD
FAITH JUDGMENT, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 9.05, IT SHALL PAY
OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS
MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION 9.05 WITH
RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND); PROVIDED THAT THE BORROWER, UPON THE REQUEST OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO
THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN
THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL

55


--------------------------------------------------------------------------------



AUTHORITY.  THIS SECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE
AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER
PERSON.


SECTION 9.06         MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION.  IF
ANY LENDER OR THE ADMINISTRATIVE AGENT IS CLAIMING COMPENSATION UNDER
SECTION 9.03, 9.04 OR 9.05, IT SHALL DELIVER TO THE ADMINISTRATIVE AGENT, WHO
SHALL DELIVER TO THE BORROWER CONTEMPORANEOUSLY WITH THE DEMAND FOR PAYMENT, A
CERTIFICATE SETTING FORTH IN REASONABLE DETAIL THE CALCULATION OF ANY ADDITIONAL
AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER AND THE BASIS USED TO DETERMINE
SUCH AMOUNTS AND SUCH CERTIFICATE SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.  IN DETERMINING SUCH AMOUNT, SUCH LENDER OR THE ADMINISTRATIVE AGENT MAY
USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.  IN ANY SUCH CERTIFICATE
CLAIMING COMPENSATION UNDER SECTION 9.03(B), SUCH LENDER SHALL CERTIFY THAT THE
CLAIM FOR ADDITIONAL AMOUNTS REFERRED TO THEREIN IS GENERALLY CONSISTENT WITH
SUCH LENDER’S TREATMENT OF SIMILARLY SITUATED CUSTOMERS OF SUCH LENDER WHOSE
TRANSACTIONS WITH SUCH LENDER ARE SIMILARLY AFFECTED BY THE CHANGE IN
CIRCUMSTANCES GIVING RISE TO SUCH PAYMENT, BUT SUCH LENDER SHALL NOT BE REQUIRED
TO DISCLOSE ANY CONFIDENTIAL OR PROPRIETARY INFORMATION THEREIN.  THIS
SECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER
TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS
TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


SECTION 9.07         MITIGATION OBLIGATIONS.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 9.03, OR IF THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 9.05, THEN SUCH LENDER SHALL USE REASONABLE
EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS
HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS
OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH
DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT
TO SECTION 9.03 OR 9.05, AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT
SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE
BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


ARTICLE X


MISCELLANEOUS


SECTION 10.01       NOTICES.


(A)           EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE OR BY OTHER MEANS OF COMMUNICATION (AND
SUBJECT TO PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY FACSIMILE OR
ELECTRONIC MAIL, AS FOLLOWS:

(I)          IF TO THE BORROWER

56


--------------------------------------------------------------------------------


Tyco International Group S.A.
17, bd Grande-Duchesse Charlotte

L-1331 Luxembourg
Attn:  Kevin O’Kelly-Lynch

Tel: +352 46-43-40-351

Fax: +352 46-43-51

email: kokellylynch@tyco.com

with a copy to:

Tyco International Management Company

9 Roszel Rd.

Princeton, NJ  08540

Attention:  General Counsel

Tel:  609-720-4200

Fax:  609-720-4326

(II)         IF TO THE GUARANTOR

Tyco International Ltd.
90 Pitts Bay Road, Second Floor

Pembroke HM 08, Bermuda

Attention: Executive Vice President and General Counsel

Tel:  441-292-8674

FAX: 441-295-9647

(III)        IF TO THE ADMINISTRATIVE AGENT, TO ITS APPLICABLE ADDRESS SET FORTH
ON SCHEDULE 10.01;

and

(IV)       IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR FACSIMILE NUMBER OR
ELECTRONIC MAIL ADDRESS TELEPHONE NUMBER) SET FORTH ON SCHEDULE 10.01 OR IN THE
ASSIGNMENT AND ASSUMPTION PURSUANT TO WHICH SUCH LENDER BECOMES A PARTY TO THIS
AGREEMENT OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR
TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE TO THE
BORROWER AND THE ADMINISTRATIVE AGENT.


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS
.  IN ADDITION TO PROVISIONS OF THIS AGREEMENT EXPRESSLY SPECIFYING THAT NOTICES
AND OTHER COMMITMENTS MAY BE DELIVERED TELEPHONICALLY OR ELECTRONICALLY, EACH OF
THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS;
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.

57


--------------------------------------------------------------------------------


(c)           Any party hereto may change its address or facsimile number or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto.  All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.


(D)           THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC BORROWING REQUESTS AND INTEREST
ELECTION REQUESTS) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER.


SECTION 10.02       WAIVERS; AMENDMENTS.


(A)           NO FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN
EXERCISING ANY RIGHT OR POWER HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY
ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREUNDER ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY EITHER OBLIGOR THEREFROM
SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH
(B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN SHALL NOT BE CONSTRUED AS A
WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


(B)           NEITHER THIS AGREEMENT NOR THE NOTES, THE BORROWER ASSUMPTION
AGREEMENT, THE GUARANTOR ASSUMPTION AGREEMENT OR ANY SUBSIDIARY GUARANTY OR ANY
PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT
TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE OBLIGORS, THE
SUBSIDIARY GUARANTORS (TO THE EXTENT APPLICABLE) AND THE REQUIRED LENDERS OR BY
THE OBLIGORS, THE SUBSIDIARY GUARANTORS (TO THE EXTENT APPLICABLE) AND THE
ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO
SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR
REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY,
(III) POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN
OR ANY INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF,
WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION
OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY, (IV) CHANGE SECTION 2.13(B) OR (C) IN A MANNER THAT WOULD ALTER THE PRO
RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER, (V) RELEASE THE GUARANTOR FROM ITS OBLIGATIONS UNDER ARTICLE VIII OR ANY
SUBSIDIARY GUARANTOR WHICH IS A SIGNIFICANT SUBSIDIARY FROM ITS OBLIGATIONS
UNDER ITS SUBSIDIARY GUARANTY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER,
(VI) CHANGE ANY OF THE PROVISIONS OF THIS SECTION OR THE DEFINITION OF “REQUIRED
LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE  WRITTEN CONSENT OF
EACH LENDER; PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL

58


--------------------------------------------------------------------------------



AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE
AGENT UNDER ANY LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT.


SECTION 10.03       EXPENSES; INDEMNITY; DAMAGE WAIVER.


(A)           THE BORROWER SHALL PAY (I) ALL REASONABLE OUT OF POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT, THE GLOBAL COORDINATORS AND THEIR
AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL
FOR THE ADMINISTRATIVE AGENT, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF AND THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), AND (II) WHILE A DEFAULT HAS OCCURRED AND IS CONTINUING, ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND THE LENDERS,
INCLUDING REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL IN CONNECTION
WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION,
OR (B) IN CONNECTION WITH THE LOANS MADE HEREUNDER, INCLUDING ALL SUCH
OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, OR RESTRUCTURING
NEGOTIATIONS IN RESPECT OF SUCH LOANS.


(B)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY
AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO) RELATING TO (A) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF
THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (B) ANY LOAN OR
THE USE OF THE PROCEEDS THEREFROM, (C) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
GUARANTOR OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE GUARANTOR OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, AS DETERMINED BY
A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT (Y)
RESULTED FROM A BREACH OF THE CONFIDENTIALITY PROVISIONS CONTAINED IN
SECTION 10.14 BY SUCH INDEMNITEE OR (Z) RESULTED FROM A DISPUTE SOLELY AMONG THE
LENDERS THAT DOES NOT ARISE FROM ANY OBLIGOR’S OR SUBSIDIARY GUARANTOR’S BREACH
OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT OR APPLICABLE LAW.  IF ANY CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING IS ASSERTED AGAINST ANY INDEMNITEE, SUCH
INDEMNITEE SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW OR REGULATION IN THE
OPINION OF ITS COUNSEL, NOTIFY THE BORROWER AS SOON AS REASONABLY PRACTICABLE,
BUT THE FAILURE TO SO PROMPTLY NOTIFY THE BORROWER SHALL NOT AFFECT THE
BORROWER’S OBLIGATIONS UNDER THIS SECTION UNLESS SUCH FAILURE MATERIALLY
PREJUDICES THE BORROWER’S RIGHT TO PARTICIPATE IN THE CONTEST OF SUCH CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING, AS HEREINAFTER PROVIDED.  IF REQUESTED
BY THE BORROWER IN WRITING, SUCH INDEMNITEE

59


--------------------------------------------------------------------------------



SHALL MAKE REASONABLE GOOD FAITH EFFORTS TO CONTEST THE VALIDITY, APPLICABILITY
AND AMOUNT OF SUCH CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING AND, EXCEPT TO
THE EXTENT PROHIBITED BY APPLICABLE LAW OR REGULATIONS OR AS WOULD OTHERWISE BE
UNREASONABLE IN THE CIRCUMSTANCES OR CONTRARY TO THE INTERNAL POLICIES OF THE
INDEMNITEE AS GENERALLY APPLIED, SHALL PERMIT THE BORROWER TO PARTICIPATE IN
SUCH CONTEST.  ANY INDEMNITEE THAT PROPOSES TO SETTLE OR COMPROMISE ANY CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING FOR WHICH THE BORROWER MAY BE LIABLE FOR
PAYMENT OF INDEMNITY HEREUNDER SHALL GIVE THE BORROWER WRITTEN NOTICE OF THE
TERMS OF SUCH PROPOSED SETTLEMENT OR COMPROMISE REASONABLY IN ADVANCE OF
SETTLING OR COMPROMISING SUCH CLAIM OR PROCEEDING AND SHALL OBTAIN THE
BORROWER’S PRIOR WRITTEN CONSENT (NOT TO BE UNREASONABLY WITHHELD).


(C)           TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED
TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT OR ANY RELATED PARTY THEREOF UNDER
PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S
APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT;
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED
PARTY ACTING FOR THE ADMINISTRATIVE AGENT IN CONNECTION WITH SUCH CAPACITY.


(D)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER
SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS, ANY LOAN OR THE USE
OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN PARAGRAPH (B) ABOVE SHALL
BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS.


(E)           ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN
10 BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR.


SECTION 10.04       SUCCESSORS AND ASSIGNS.


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT (I) OTHER THAN AS CONTEMPLATED BY SECTION 5.08,
NEITHER THE GUARANTOR NOR THE BORROWER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF
ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER
BY THE GUARANTOR OR THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID)
AND (II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO
THE EXTENT

60


--------------------------------------------------------------------------------



EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE
AGENT, AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR
BY REASON OF THIS AGREEMENT.


(B)           (I)            SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH
(B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (OTHER THAN A
NATURAL PERSON) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE
TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD) OF:

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VI has occurred and is continuing, any other Person (other than a
natural person); and

(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or for an assignment by a Lender to an Approved Fund with
respect to such Lender.

(II)         ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment, and the amount of the
Commitment or Loans of the assigning Lender remaining after each such assignment
(in each case determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent), in each
case shall not be less than $10,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent (each such consent not to be unreasonably
withheld or delayed), provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VI has occurred and is continuing;

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; and

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

61


--------------------------------------------------------------------------------


“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

(III)        SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ASSUMPTION, THE ASSIGNEE THEREUNDER SHALL BE A PARTY TO THIS
AGREEMENT AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 9.03, 9.04, 9.05 AND 10.03).  UPON REQUEST, THE BORROWER
(AT ITS EXPENSE) SHALL EXECUTE AND DELIVER A NOTE TO THE ASSIGNEE LENDER, AND
THE NOTE THERETOFORE HELD BY THE ASSIGNOR LENDER SHALL BE RETURNED TO THE
BORROWER IN EXCHANGE FOR A NEW NOTE, PAYABLE TO THE ASSIGNEE LENDER AND
REFLECTING ITS RETAINED INTEREST (IF ANY) HEREUNDER.  ANY ASSIGNMENT OR TRANSFER
BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY
WITH THIS SECTION 10.04 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A
SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN
ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

(IV)       THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT
OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT
AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

(V)        UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE PROCESSING AND RECORDATION
FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH
ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT
SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED
THEREIN IN THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS
AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH.


(C)           (I)            ANY LENDER MAY, WITHOUT THE CONSENT OF, OR NOTICE
TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ANY PERSON
(OTHER THAN A NATURAL

62


--------------------------------------------------------------------------------



PERSON OR THE BORROWER OR ANY OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES)
(EACH A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER
THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO SECTION 10.02(B) THAT
AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (D) OF THIS SECTION, THE
BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 9.03, 9.04 AND 9.05 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION. 
TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 10.08 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT
AGREES TO BE SUBJECT TO SECTION 2.13(C) AS THOUGH IT WERE A LENDER.


(D)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
UNDER SECTIONS 9.03 OR 9.05 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED
TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS
THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S
PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE
A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 9.05 UNLESS THE
BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION
9.05(E) AS THOUGH IT WERE A LENDER.


(E)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING UNDER ITS NOTE,
IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY
PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS
SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST;
PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE
A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(F)            IF (W) ANY LENDER REQUESTS COMPENSATION UNDER SECTION 9.03, (X)
THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 9.05,
(Y) IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER OR (Z) IF
ANY LENDER REFUSES TO CONSENT TO ANY AMENDMENT OR WAIVER UNDER THIS AGREEMENT
WHICH PURSUANT TO THE TERMS OF SECTION 10.02 REQUIRES THE CONSENT OF ALL LENDERS
OR ALL AFFECTED LENDERS AND WITH RESPECT TO WHICH THE REQUIRED LENDERS SHALL
HAVE GRANTED THEIR CONSENT, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND
EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH
LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT
TO THE RESTRICTIONS CONTAINED ABOVE IN SECTION 10.04), ALL ITS INTERESTS, RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT);

63


--------------------------------------------------------------------------------



PROVIDED THAT (I) SUCH ASSIGNING LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT
EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE
(TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR
THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS) AND (II) IN THE CASE OF ANY SUCH
ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 9.03 OR
PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 9.05, SUCH ASSIGNMENT WILL
RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE
REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A
RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE
BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND THE BORROWER (AN “SPC”) THE OPTION TO PROVIDE ALL OR
ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO
MAKE PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL
CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY LOAN, AND (II) IF AN SPC ELECTS
NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH
LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE
TERMS HEREOF.  EACH PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO ANY
SPC NOR THE EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR
EXPENSES OR OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER UNDER
THIS AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 9.03), (II) NO SPC SHALL
BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT
FOR WHICH A LENDER WOULD BE LIABLE, AND (III) THE GRANTING LENDER SHALL FOR ALL
PURPOSES, INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION
OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER. 
THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE
GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH
GRANTING LENDER.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY
AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT,
PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR DEBT OF ANY SPC, IT WILL NOT
INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDING
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPC MAY (I) WITH NOTICE TO, BUT
WITHOUT PRIOR CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITH THE
PAYMENT OF A PROCESSING FEE OF $3,500, ASSIGN ALL OR ANY PORTION OF ITS RIGHT TO
RECEIVE PAYMENT WITH RESPECT TO ANY LOAN TO THE GRANTING LENDER AND (II)
DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
FUNDING OF LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF
ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER THAT IS A FUND MAY CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF
THE LOANS OWING TO IT AND THE NOTE, IF ANY, HELD BY IT TO THE TRUSTEE FOR
HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED, BY SUCH FUND AS SECURITY FOR
SUCH OBLIGATIONS OR SECURITIES, PROVIDED THAT UNLESS AND UNTIL SUCH TRUSTEE
ACTUALLY BECOMES A LENDER IN COMPLIANCE WITH THE OTHER PROVISIONS OF THIS
SECTION 10.04, (I) NO SUCH PLEDGE SHALL RELEASE THE PLEDGING LENDER FROM ANY OF
ITS OBLIGATIONS UNDER THE LOAN

64


--------------------------------------------------------------------------------



DOCUMENTS AND (II) SUCH TRUSTEE SHALL NOT BE ENTITLED TO EXERCISE ANY OF THE
RIGHTS OF A LENDER UNDER THE LOAN DOCUMENTS EVEN THOUGH SUCH TRUSTEE MAY HAVE
ACQUIRED OWNERSHIP RIGHTS WITH RESPECT TO THE PLEDGED INTEREST THROUGH
FORECLOSURE OR OTHERWISE.


SECTION 10.05       SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE OBLIGORS HEREIN AND IN THE OTHER LOAN DOCUMENTS AND IN
THE CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT
TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE MAKING OF ANY LOANS, REGARDLESS OF ANY
INVESTIGATION MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF
ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS
EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE
PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT
PAYABLE UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IS OUTSTANDING AND
UNPAID AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE
PROVISIONS OF SECTIONS 9.03, 9.04, 9.05 AND 10.03 AND ARTICLE VII SHALL SURVIVE
AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION OR
TERMINATION OF THE COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY PROVISION HEREOF OR THEREOF.


SECTION 10.06       COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT
MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS
AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF OR
THEREOF.  IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT
AND THOSE OF ANY OTHER LOAN DOCUMENT, THE PROVISIONS OF THIS AGREEMENT SHALL
CONTROL; PROVIDED THAT THE INCLUSION OF SUPPLEMENTAL RIGHTS OR REMEDIES IN FAVOR
OF THE ADMINISTRATIVE AGENT OR THE LENDERS IN ANY OTHER LOAN DOCUMENT SHALL NOT
BE DEEMED A CONFLICT WITH THIS AGREEMENT.  EACH LOAN DOCUMENT WAS DRAFTED WITH
THE JOINT PARTICIPATION OF THE RESPECTIVE PARTIES THERETO AND SHALL BE CONSTRUED
NEITHER AGAINST NOR IN FAVOR OF ANY PARTY, BUT RATHER IN ACCORDANCE WITH THE
FAIR MEANING THEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL
BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT
AND WHEN THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH,
WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO,
AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY FACSIMILE SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


SECTION 10.07       SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE
LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY
AND (B) THE PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE
ILLEGAL, INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC
EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR

65


--------------------------------------------------------------------------------



UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


SECTION 10.08       RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, UPON THE MAKING OF THE REQUEST, OR THE GRANTING OF THE
CONSENT, IF REQUIRED UNDER ARTICLE VI TO AUTHORIZE THE ADMINISTRATIVE AGENT TO
DECLARE THE LOANS DUE AND PAYABLE, EACH LENDER AND EACH OF ITS AFFILIATES IS
HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER CURRENCY) AT ANY
TIME HELD AND OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH
LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER OR THE
GUARANTOR AGAINST ANY AND ALL OF THE OBLIGATIONS OF THE BORROWER OR THE
GUARANTOR NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS TO SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE
MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND ALTHOUGH
SUCH OBLIGATIONS OF THE BORROWER OR THE GUARANTOR MAY BE CONTINGENT OR UNMATURED
OR ARE OWED TO A BRANCH OR OFFICE OF SUCH LENDER DIFFERENT FROM THE BRANCH OR
OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED ON SUCH INDEBTEDNESS.  THE RIGHTS OF
EACH LENDER AND ITS AFFILIATES UNDER THIS SECTION ARE IN ADDITION TO OTHER
RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER OR ITS
AFFILIATES MAY HAVE.  EACH LENDER AGREES TO NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH SETOFF AND APPLICATION, PROVIDED
THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH
SETOFF AND APPLICATION.


SECTION 10.09       GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


(A)           THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(B)           EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
OBLIGORS OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)           EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF

66


--------------------------------------------------------------------------------



THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(D)           EACH OBLIGOR HEREBY IRREVOCABLY DESIGNATES AND APPOINTS CT
CORPORATION SYSTEM, HAVING AN OFFICE ON THE DATE HEREOF AT 111 EIGHTH AVENUE,
NEW YORK, NEW YORK 10011 AS ITS AUTHORIZED AGENT, TO ACCEPT AND ACKNOWLEDGE ON
ITS BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUIT,
ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN PARAGRAPH (B) HEREOF IN ANY
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY.  EACH OBLIGOR
REPRESENTS AND WARRANTS THAT SUCH AGENT HAS AGREED IN WRITING TO ACCEPT SUCH
APPOINTMENT AND THAT A TRUE COPY OF SUCH DESIGNATION AND ACCEPTANCE HAS BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT.  IF SUCH AGENT SHALL CEASE SO TO ACT,
EACH OBLIGOR COVENANTS AND AGREES TO DESIGNATE IRREVOCABLY AND APPOINT WITHOUT
DELAY ANOTHER SUCH AGENT SATISFACTORY TO THE ADMINISTRATIVE AGENT AND TO DELIVER
PROMPTLY TO THE ADMINISTRATIVE AGENT EVIDENCE IN WRITING OF SUCH OTHER AGENT’S
ACCEPTANCE OF SUCH APPOINTMENT.


(E)           EACH LENDER AND THE ADMINISTRATIVE AGENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01.


(F)            NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


SECTION 10.10       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 10.11       WAIVER OF IMMUNITIES.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, IF EITHER OBLIGOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY (SOVEREIGN OR
OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING, FROM JURISDICTION OF ANY
COURT OR FROM SET-OFF OR ANY LEGAL PROCESS (WHETHER SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF JUDGMENT,
EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY OF ITS
PROPERTY, SUCH OBLIGOR HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.  EACH OBLIGOR AGREES THAT

67


--------------------------------------------------------------------------------



THE WAIVERS SET FORTH ABOVE SHALL BE TO THE FULLEST EXTENT PERMITTED UNDER THE
FOREIGN SOVEREIGN IMMUNITIES ACT OF 1976 OF THE UNITED STATES OF AMERICA AND ARE
INTENDED TO BE IRREVOCABLE AND NOT SUBJECT TO WITHDRAWAL FOR PURPOSES OF SUCH
ACT.


SECTION 10.12       JUDGMENT CURRENCY.  IF, UNDER ANY APPLICABLE LAW AND WHETHER
PURSUANT TO A JUDGMENT BEING MADE OR REGISTERED AGAINST EITHER OBLIGOR OR FOR
ANY OTHER REASON, ANY PAYMENT UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, IS MADE OR SATISFIED IN A CURRENCY (THE “OTHER CURRENCY”)
OTHER THAN THAT IN WHICH THE RELEVANT PAYMENT IS DUE (THE “REQUIRED CURRENCY”)
THEN, TO THE EXTENT THAT THE PAYMENT (WHEN CONVERTED INTO THE REQUIRED CURRENCY
AT THE RATE OF EXCHANGE ON THE DATE OF PAYMENT OR, IF IT IS NOT PRACTICABLE FOR
THE PARTY ENTITLED THERETO (THE “PAYEE”) TO PURCHASE THE REQUIRED CURRENCY WITH
THE OTHER CURRENCY ON THE DATE OF PAYMENT, AT THE RATE OF EXCHANGE AS SOON
THEREAFTER AS IT IS PRACTICABLE FOR IT TO DO SO) ACTUALLY RECEIVED BY THE PAYEE
FALLS SHORT OF THE AMOUNT DUE UNDER THE TERMS OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, SUCH OBLIGOR SHALL, TO THE EXTENT PERMITTED BY LAW, AS A SEPARATE
AND INDEPENDENT OBLIGATION, INDEMNIFY AND HOLD HARMLESS THE PAYEE AGAINST THE
AMOUNT OF SUCH SHORTFALL. FOR THE PURPOSE OF THIS SECTION, “RATE OF EXCHANGE”
MEANS THE RATE AT WHICH THE PAYEE IS ABLE ON THE RELEVANT DATE TO PURCHASE THE
REQUIRED CURRENCY WITH THE OTHER CURRENCY AND SHALL TAKE INTO ACCOUNT ANY
PREMIUM AND OTHER COSTS OF EXCHANGE.


SECTION 10.13       HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF
CONTENTS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO CONSIDERATION IN
INTERPRETING, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


SECTION 10.14       CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW)
AND SHALL NOT USE THE INFORMATION EXCEPT FOR PURPOSES RELATING DIRECTLY TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS, EXCEPT THAT
INFORMATION MAY BE DISCLOSED BY THE ADMINISTRATIVE AGENT AND THE LENDERS (A) TO
THEIR AND THEIR AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS WHOM THEY
DETERMINE NEED TO KNOW SUCH INFORMATION IN CONNECTION WITH MATTERS RELATING
DIRECTLY TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS,
INCLUDING ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD
THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE
CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL AND THE ADMINISTRATIVE AGENT OR THE APPLICABLE LENDERS SHALL BE
RESPONSIBLE FOR BREACH OF THIS SECTION BY ANY SUCH PERSON TO WHOM IT DISCLOSED
SUCH INFORMATION), (B) TO THE EXTENT REQUESTED BY ANY GOVERNMENTAL AUTHORITY OR
REGULATORY AGENCY (INCLUDING ANY SELF-REGULATORY AUTHORITY, SUCH AS THE NATIONAL
ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR UPON ORDER OF ANY COURT OR ADMINISTRATIVE
AGENCY OF COMPETENT JURISDICTION, TO THE EXTENT REQUIRED BY SUCH ORDER AND NOT
EFFECTIVELY STAYED ON APPEAL OR OTHERWISE, OR AS OTHERWISE REQUIRED BY LAW;
PROVIDED THAT IN THE CASE OF ANY INTENDED DISCLOSURE UNDER THIS CLAUSE (C), THE
RECIPIENT THEREOF SHALL (UNLESS OTHERWISE REQUIRED BY APPLICABLE LAW) GIVE THE
GUARANTOR NOT LESS THAN FIVE BUSINESS DAYS’ PRIOR NOTICE (OR SUCH SHORTER PERIOD
AS MAY, IN THE GOOD FAITH DISCRETION OF THE RECIPIENT, BE REASONABLE UNDER THE
CIRCUMSTANCES OR MAY BE REQUIRED BY ANY COURT OR AGENCY UNDER THE
CIRCUMSTANCES), SPECIFYING THE INFORMATION INVOLVED AND STATING SUCH RECIPIENT’S
INTENTION TO

68


--------------------------------------------------------------------------------



DISCLOSE SUCH INFORMATION (INCLUDING THE MANNER AND EXTENT OF SUCH DISCLOSURE)
IN ORDER TO ALLOW THE GUARANTOR AN OPPORTUNITY TO SEEK AN APPROPRIATE PROTECTIVE
ORDER, (D) TO ANY OTHER PARTY HERETO, (E) IN CONNECTION WITH THE EXERCISE OF ANY
REMEDIES UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT IN
WRITING TO BE BOUND BY THE PROVISIONS OF THIS SECTION (AND OF WHICH THE
GUARANTOR SHALL BE A THIRD PARTY BENEFICIARY) OR IN THE CASE OF A REPURCHASE
ARRANGEMENT (“REPO TRANSACTION”) SUBJECT TO AN ARRANGEMENT TO BE BOUND BY
PROVISIONS AT LEAST AS RESTRICTIVE AS THIS SECTION, TO (I) ANY ASSIGNEE OF OR
PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
(II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR
DERIVATIVE TRANSACTION RELATING TO THE BORROWER AND ITS OBLIGATIONS, (G) WITH
THE WRITTEN CONSENT OF THE BORROWER REFERENCING THIS SECTION 10.14, OR (H) TO
THE EXTENT SUCH INFORMATION (X) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A
RESULT OF A BREACH OF THIS SECTION, A BREACH OF ANOTHER CONFIDENTIALITY
AGREEMENT TO WHICH THE ADMINISTRATIVE AGENT OR SUCH LENDER IS A PARTY OR ANY
OTHER LEGAL OR FIDUCIARY OBLIGATION OF THE ADMINISTRATIVE AGENT OR SUCH LENDER
OR (Y) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER ON A
NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER.  FOR PURPOSES OF
THIS SECTION, “INFORMATION” MEANS ALL INFORMATION RECEIVED FROM OR ON BEHALF OF
ANY OBLIGOR OR SUBSIDIARY GUARANTOR RELATING TO ANY OBLIGOR, ANY SUBSIDIARY
GUARANTOR OR ANY OF THEIR RESPECTIVE BUSINESSES, OTHER THAN ANY SUCH INFORMATION
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER PROVES IS AVAILABLE TO THE
ADMINISTRATIVE AGENT OR ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO
DISCLOSURE BY ANY OBLIGOR OR ANY SUBSIDIARY GUARANTOR FROM A SOURCE WHICH IS
NOT, TO THE KNOWLEDGE OF THE RECIPIENT, PROHIBITED FROM DISCLOSING SUCH
INFORMATION BY A CONFIDENTIALITY AGREEMENT OR OTHER LEGAL OR FIDUCIARY
OBLIGATION TO THE OBLIGORS OR SUBSIDIARY GUARANTORS.  ANY PERSON REQUIRED TO
MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE
CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS
TAKEN NORMAL AND REASONABLE PRECAUTIONS AND EXERCISED DUE CARE TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION.  IN ADDITION TO OTHER REMEDIES, THE
OBLIGORS SHALL BE ENTITLED TO SPECIFIC PERFORMANCE AND INJUNCTIVE AND OTHER
EQUITABLE RELIEF FOR BREACH OF THIS SECTION 10.14.


SECTION 10.15       ELECTRONIC COMMUNICATIONS.


(A)           EACH OBLIGOR HEREBY AGREES THAT EXCEPT TO THE EXTENT PROVIDED IN
CLAUSE (I) OF THE FINAL SENTENCE OF SECTION 5.01, IT WILL PROVIDE TO THE
ADMINISTRATIVE AGENT ALL INFORMATION, DOCUMENTS OR OTHER MATERIALS THAT IT IS
OBLIGATED TO FURNISH TO THE ADMINISTRATIVE AGENT PURSUANT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ALL NOTICES, REQUESTS,
FINANCIAL STATEMENTS, FINANCIAL AND OTHER REPORTS, CERTIFICATES AND OTHER
INFORMATION MATERIALS, BUT EXCLUDING ANY SUCH COMMUNICATION THAT (I) RELATES TO
A REQUEST FOR A NEW, OR A CONVERSION OF AN EXISTING, BORROWING OR OTHER
EXTENSION OF CREDIT (INCLUDING ANY ELECTION OF AN INTEREST RATE OR INTEREST
PERIOD RELATING THERETO), (II) RELATES TO THE PAYMENT OF ANY PRINCIPAL OR OTHER
AMOUNT DUE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT PRIOR TO THE
SCHEDULED DATE THEREFOR, (III) PROVIDES NOTICE OF ANY DEFAULT OR EVENT OF
DEFAULT, (IV) IS REQUIRED TO BE DELIVERED TO SATISFY ANY CONDITION PRECEDENT TO
THE EFFECTIVENESS OF THIS AGREEMENT AND/OR ANY BORROWING HEREUNDER OR (V)
INITIATES OR RESPONDS TO LEGAL PROCESS (ALL SUCH NON-EXCLUDED INFORMATION BEING
REFERRED TO HEREIN COLLECTIVELY AS THE “COMMUNICATIONS”) BY TRANSMITTING THE
COMMUNICATIONS IN

69


--------------------------------------------------------------------------------



AN ELECTRONIC/SOFT MEDIUM (PROVIDED SUCH COMMUNICATIONS CONTAIN ANY REQUIRED
SIGNATURES) IN A FORMAT ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO
OPLOANSWEBADMIN@CITIGROUP.COM (OR SUCH OTHER E-MAIL ADDRESS DESIGNATED BY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME).


(B)           EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT MAY MAKE
THE COMMUNICATIONS AVAILABLE TO THE LENDERS BY POSTING THE COMMUNICATIONS ON
INTRALINKS OR ANOTHER RELEVANT WEBSITE, IF ANY, TO WHICH EACH LENDER AND THE
ADMINISTRATIVE AGENT HAVE ACCESS (WHETHER A COMMERCIAL, THIRD-PARTY WEBSITE OR
WHETHER SPONSORED BY THE ADMINISTRATIVE AGENT) (THE “PLATFORM”).  NOTHING IN
THIS SECTION 5.01 SHALL PREJUDICE THE RIGHT OF THE ADMINISTRATIVE AGENT TO MAKE
THE COMMUNICATIONS AVAILABLE TO THE LENDERS IN ANY OTHER MANNER SPECIFIED IN
THIS AGREEMENT.


(C)           EACH OBLIGOR HEREBY ACKNOWLEDGES THAT CERTAIN OF THE LENDERS MAY
BE “PUBLIC-SIDE” LENDERS (I.E., LENDERS THAT DO NOT WISH TO RECEIVE MATERIAL
NON-PUBLIC INFORMATION WITH RESPECT TO OBLIGORS OR THEIR SECURITIES) (EACH, A
“PUBLIC LENDER”).  THE OBLIGORS HEREBY AGREE THAT (I) COMMUNICATIONS THAT ARE TO
BE MADE AVAILABLE ON THE PLATFORM TO PUBLIC LENDERS SHALL BE CLEARLY AND
CONSPICUOUSLY MARKED “PUBLIC” WHICH, AT A MINIMUM, SHALL MEAN THAT THE WORD
“PUBLIC” SHALL APPEAR PROMINENTLY ON THE FIRST PAGE THEREOF, (II) BY MARKING
COMMUNICATIONS “PUBLIC,” EACH OBLIGOR SHALL BE DEEMED TO HAVE AUTHORIZED THE
ADMINISTRATIVE AGENT AND THE LENDERS TO TREAT SUCH COMMUNICATIONS AS EITHER
PUBLICLY AVAILABLE INFORMATION OR NOT MATERIAL INFORMATION (ALTHOUGH IT MAY BE
SENSITIVE AND PROPRIETARY) WITH RESPECT TO THE OBLIGORS OR THEIR SECURITIES FOR
PURPOSES OF UNITED STATES FEDERAL AND STATE SECURITIES LAWS, (III) ALL
COMMUNICATIONS MARKED “PUBLIC” ARE PERMITTED TO BE MADE AVAILABLE THROUGH A
PORTION OF THE PLATFORM DESIGNATED “PUBLIC LENDER,” AND (IV) THE ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO TREAT ANY COMMUNICATIONS THAT ARE NOT MARKED “PUBLIC”
AS BEING SUITABLE ONLY FOR POSTING ON A PORTION OF THE PLATFORM NOT DESIGNATED
“PUBLIC LENDER.”


(D)           EACH LENDER AGREES THAT E-MAIL NOTICE TO IT (AT THE ADDRESS
PROVIDED PURSUANT TO THE NEXT SENTENCE AND DEEMED DELIVERED AS PROVIDED IN THE
NEXT PARAGRAPH) SPECIFYING THAT COMMUNICATIONS HAVE BEEN POSTED TO THE PLATFORM
SHALL CONSTITUTE EFFECTIVE DELIVERY OF SUCH COMMUNICATIONS TO SUCH LENDER FOR
PURPOSES OF THIS AGREEMENT.  EACH LENDER AGREES (I) TO NOTIFY THE ADMINISTRATIVE
AGENT IN WRITING (INCLUDING BY ELECTRONIC COMMUNICATION) FROM TIME TO TIME TO
ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD AN EFFECTIVE E-MAIL ADDRESS
FOR SUCH LENDER TO WHICH THE FOREGOING NOTICE MAY BE SENT BY ELECTRONIC
TRANSMISSION AND (II) THAT THE FOREGOING NOTICE MAY BE SENT TO SUCH E-MAIL
ADDRESS.


(E)           EACH PARTY HERETO AGREES THAT ANY ELECTRONIC COMMUNICATION
REFERRED TO IN THIS SECTION 10.15 SHALL BE DEEMED DELIVERED UPON THE POSTING OF
A RECORD OF SUCH COMMUNICATION (PROPERLY ADDRESSED TO SUCH PARTY AT THE E-MAIL
ADDRESS PROVIDED TO THE ADMINISTRATIVE AGENT) AS “SENT” IN THE E-MAIL SYSTEM OF
THE SENDING PARTY OR, IN THE CASE OF ANY SUCH COMMUNICATION TO THE
ADMINISTRATIVE AGENT, UPON THE POSTING OF A RECORD OF SUCH COMMUNICATION AS
“RECEIVED” IN THE E-MAIL SYSTEM OF THE ADMINISTRATIVE AGENT; PROVIDED THAT IF
SUCH COMMUNICATION IS NOT SO RECEIVED BY ANY PARTY DURING THE NORMAL BUSINESS
HOURS OF THE ADMINISTRATIVE AGENT, SUCH COMMUNICATION SHALL BE DEEMED DELIVERED
AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE ADMINISTRATIVE
AGENT.

70


--------------------------------------------------------------------------------


(f)            Each party hereto acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,” (iii)
none of the Administrative Agent, its affiliates nor any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, the “Agent Parties”) warrants the adequacy, accuracy or
completeness of the Communications or the Platform , and each Agent Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with any
Communications or the Platform.


SECTION 10.16       USA PATRIOT ACT NOTICE.  EACH LENDER THAT IS SUBJECT TO THE
ACT (AS HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON
BEHALF OF ANY LENDER) HEREBY NOTIFIES THE OBLIGORS, THE H BORROWER AND THE H
GUARANTOR THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF
PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED
TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE OBLIGORS, THE H
BORROWER AND THE H GUARANTOR, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
THE OBLIGORS, THE H BORROWER AND THE H GUARANTOR AND OTHER INFORMATION THAT WILL
ALLOW SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE
OBLIGORS, THE H BORROWER AND THE H GUARANTOR IN ACCORDANCE WITH THE ACT.

[Remainder of page intentionally left blank]

 

71


--------------------------------------------------------------------------------


[Signature Page to 364-Day Senior Bridge Loan Agreement (Healthcare)]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

TYCO INTERNATIONAL GROUP S.A.

 

 

 

 

 

 

 

 

By

 

/s/ Michelangelo F. Stefani

 

 

 

 

Name:

 

Michelangelo F. Stefani

 

 

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


[Signature Page to 364-Day Senior Bridge Loan Agreement (Healthcare)]

COVIDIEN INTERNATIONAL FINANCE S.A.

 

 

 

 

 

 

 

 

By

 

/s/ Michelangelo F. Stefani

 

 

 

 

Name:

 

Michelangelo F. Stefani

 

 

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


[Signature Page to 364-Day Senior Bridge Loan Agreement (Healthcare)]

TYCO INTERNATIONAL LTD.

 

 

 

 

 

 

 

 

By

 

/s/ Christopher J. Coughlin

 

 

 

 

Name:

 

Christopher J. Coughlin

 

 

 

 

Title:

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


[Signature Page to 364-Day Senior Bridge Loan Agreement (Healthcare)]

COVIDIEN LTD.

 

 

 

 

 

 

 

 

By

 

/s/ Charles J. Dockendorff

 

 

 

 

Name:

 

Charles J. Dockendorff

 

 

 

 

Title:

 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


[Signature Page to 364-Day Senior Bridge Loan Agreement (Healthcare)]

CITIBANK, N.A., as a Lender and as Administrative Agent

 

 

 

 

 

 

 

 

By

 

/s/ Kevin A. Ege

 

 

 

 

Name:

 

Kevin A. Ege

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


[Signature Page to 364-Day Senior Bridge Loan Agreement (Healthcare)]

UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

 

By

 

/s/ Irja R. Otsa

 

 

 

 

Name:

 

Irja R. Otsa

 

 

 

 

Title:

 

Associate Director Banking Products Services, US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ David B. Julie

 

 

 

 

Name:

 

David B. Julie

 

 

 

 

Title:

 

Associate Director Banking Products Services, US

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


[Signature Page to 364-Day Senior Bridge Loan Agreement (Healthcare)]

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

By

 

/s/ Craig Murlless

 

 

 

 

Name:

 

Craig Murlless

 

 

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


[Signature Page to 364-Day Senior Bridge Loan Agreement (Healthcare)]

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

 

By

 

/s/ Frederick W. Laird

 

 

 

 

Name:

 

Frederick W. Laird

 

 

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Ming K. Chu

 

 

 

 

Name:

 

Ming K. Chu

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


[Signature Page to 364-Day Senior Bridge Loan Agreement (Healthcare)]

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

 

 

 

By

 

/s/ Bruce H. Mendelsohn

 

 

 

 

Name:

 

Bruce H. Mendelsohn

 

 

 

 

Title:

 

Authorized Signatory

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


[Signature Page to 364-Day Senior Bridge Loan Agreement (Healthcare)]

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

 

 

 

 

By

 

/s/ Jaap L. Tonckens

 

 

 

 

Name:

 

Jaap L. Tonckens

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


[Signature Page to 364-Day Senior Bridge Loan Agreement (Healthcare)]

BARCLAYS BANK PLC

 

 

 

 

 

 

 

 

By

 

/s/ Nicholas A. Bell

 

 

 

 

Name:

 

Nicholas A. Bell

 

 

 

 

Title:

 

Director

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


[Signature Page to 364-Day Senior Bridge Loan Agreement (Healthcare)]

BNP PARIBAS

 

 

 

 

 

 

 

 

By

 

/s/ Richard Pace

 

 

 

 

Name:

 

Richard Pace

 

 

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Nanette Baudon

 

 

 

 

Name:

 

Nanette Baudon

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


[Signature Page to 364-Day Senior Bridge Loan Agreement (Healthcare)]

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

By

 

/s/ Anthony W. White

 

 

 

 

Name:

 

Anthony W. White

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


[Signature Page to 364-Day Senior Bridge Loan Agreement (Healthcare)]

LEHMAN BROTHERS BANK, FSB

 

 

 

 

 

 

 

 

By

 

/s/ Janine M. Shugan

 

 

 

 

Name:

 

Janine M. Shugan

 

 

 

 

Title:

 

Authorized Signatory

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------